United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended January 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1900 Shawnee Mission Parkway, Mission Woods, Kansas 66205 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (913) 362-0510 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value NASDAQ Global Select Market Preferred Share Purchase Rights NASDAQ Global Select Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The aggregate market value of the 19,505,383 shares of Common Stock of the registrant held by non-affiliates of the registrant on July 31, 2010, the last business day of the registrant’s second fiscal quarter, computed by reference to the closing sale price of such stock on the NASDAQ Global Select Market on that date was $491,730,705. At April 4, 2011, there were 19,568,720 shares of the Registrant’s Common Stock outstanding. Documents Incorporated by Reference Portions of the following document are incorporated by reference into the indicated parts of this report: Definitive Proxy Statement for the 2011 Annual Meeting of Stockholders to be filed with the Commission pursuant to Regulation 14A. LAYNE CHRISTENSEN COMPANY Form 10-K Management’s Discussion 27 Statement of Management Responsibility 41 Report of Independent Registered Public Accounting Firm 42 Consolidated Financial Statements 43 Stockholder Information Inside Back Cover PART I Item 1. Business General Layne Christensen Company (“we,” “us” or the “Company”) provides drilling, water treatment and construction services and related products in two principal markets: water infrastructure and mineral exploration.The Company also operates as a producer of unconventional natural gas, and to a lesser extent oil, for the energy market. We operate throughout North America, as well as Africa, Australia, Europe and Brazil. We also operate through our affiliates in South America. Layne Christensen’s customers include municipalities, investor-owned water utilities, industrial companies, global mining companies, consulting engineering firms, heavy civil construction contractors, oil and gas companies and agribusiness. We maintain our executive offices at 1900 Shawnee Mission Parkway, Mission Woods, Kansas 66205. Our telephone number is (913) 362-0510 and our website address is www.laynechristensen.com. Our periodic and current reports are available, free of charge, on our website as soon as reasonably practicable after such material is filed with or furnished to the Securities and Exchange Commission. Our Businesses We operate within three primary reporting segments – Water Infrastructure, Mineral Exploration and Energy.The characteristics of each of these reporting segments are described below. We operate on a decentralized basis, with approximately 80 sales and operations offices located in most regions of the United States as well as in Africa, Australia, Canada, Mexico, Brazil and Italy. Since February 1, 2011, Jeffrey J. Reynolds has acted as chief operating officer, and in that capacity is responsible for all operations.Operating presidents for Mineral Exploration, Energy and each reporting unit within Water Infrastructure report to Mr. Reynolds.In addition, our foreign affiliates operate locations in South America and Mexico.See Note 17 to the Consolidated Financial Statements for certain financial information, the operations and geographic spread of our segments and foreign operations. Each of our service and product lines has major customers; however, no single customer accounted for 10% or more of the Company’s revenues in any of the past three fiscal years.Generally, we negotiate our service contracts with industrial and mining companies and other private entities, while our service contracts with municipalities are generally awarded on a bid basis. Our contracts vary in length depending upon the size and scope of the project. The majority of such contracts are awarded on a fixed price basis, subject to change of circumstance and force majeure adjustments, while a smaller portion are awarded on a cost plus or time and materials basis. Substantially all of the contracts are cancelable for, among other reasons, the convenience of the customer. Water Infrastructure Operations During fiscal 2011, we began to reorganize the management and structure of the Water Infrastructure Division. This culminated in a structure whereby beginning in fiscal 2012, the Water Infrastructure Division, will operate five reporting groups – Water Resources, Water Technologies, Inliner, Heavy Construction and Geoconstruction. Water Resources and Water Technologies formerly constituted the Water Resources group, and Inliner and Heavy Construction constituted the Reynolds group. An operating president heads each of these groups, and has managers reporting to them that are responsible for geographic regions or product lines within each group. Our primary marketing activities for our Water Infrastructure Division are through the division’s local business development managers and project managers who cultivate and maintain contacts with existing and potential customers. We also maintain a business development effort on a national basis which seeks opportunities with industrial customers. In this way, we learn of and are in a position to compete for proposed projects. In addition, water infrastructure personnel monitor industry publications for upcoming bid opportunities. We are a leading provider of water and wastewater systems and water treatment facilities. We offer, on a bundled basis, a comprehensive range of design, construction and maintenance services for municipal, industrial and agricultural water and wastewater systems. We believe our Water Infrastructure Division is a market leader in the water well drilling industry and provides a full suite of water-related products and services. The operating groups in the Water Infrastructure Division are described below. Water Resources – We offer our customers every aspect of a water system, including hydrologic design and construction, source of supply exploration, well and intake construction and well and pump rehabilitation. The Water Resources group provides services in most regions of the U.S. Our target groundwater drilling market consists of high-volume water wells drilled principally for municipal, industrial and agricultural customers. These wells have more stringent design specifications and are typically deeper and larger in diameter than low-volume residential and agricultural wells. We have strong technical expertise, an in-depth knowledge of U.S. geology and hydrology, a well-maintained modern fleet of appropriately sized drilling equipment and a demonstrated ability to procure sizable performance bonds often required for water related projects. 1 Water supply development mainly requires the integration of hydrogeology and engineering with proven knowledge and application of drilling techniques. The drilling methods, size and type of equipment depend upon the depth of the wells and the geological formations encountered at the project site. We have extensive well archives in addition to technical personnel to determine geological conditions and aquifer characteristics. We provide feasibility studies using complex geophysical survey methods and have the expertise to analyze the survey results and define the source, depth and magnitude of an aquifer. We can estimate recharge rates, recommend well design features, plan well field design and develop water management plans. To conduct these services, we maintain a staff of professional employees, including geological engineers, geologists, hydro geologists and geophysicists. These attributes enable us to locate suitable water-bearing formations to meet a wide variety of customer requirements. Our expertise includes all sources of water supply including groundwater as previously discussed, surface sources, and groundwater under the influence of surface waters. We design and construct bank intake structures, submerged intakes, infiltration galleries, and horizontal collector wells. We also design and construct the pipelines and pump stations necessary to convey water from its source to the users. We believe we are a leader in the rehabilitation of wells and well equipment. Our involvement in the initial drilling of a well positions us to win follow-up rehabilitation business, which is generally a higher margin business than well drilling. Such rehabilitation is required periodically during the life of a well. For instance, in locations where the groundwater contains bacteria, iron, or high mineral content, screen openings may become blocked, reducing the capacity and productivity of the well. We offer complete diagnostic and rehabilitation services for existing wells, pumps and related equipment through a network of local offices throughout our geographic markets in the U.S. In addition to our well service rigs, we have equipment capable of conducting downhole closed circuit televideo inspections, one of the most effective methods for investigating water well problems, enabling us to effectively diagnose and respond quickly to well and pump performance problems. Our trained and experienced personnel can perform a variety of well rehabilitation techniques, both chemical and mechanical methods; we perform bacteriological well evaluation and water chemistry analyses to complement this effort. We also have the capability and inventory to repair, in our own machine shops, most water well pumps, regardless of manufacturer, as well as to repair well screens, casings and related equipment such as chlorinators, aerators and filtration systems. We are engaged in helping to evaluate entire well fields and water systems to increase reliability and efficiency.We have the proper combination of technical and service capabilities to bring practical solutions to our clients. Our Water Resources group also offers environmental drilling services to assist in assessing, investigating, monitoring and characterizing water quality and aquifer parameters. The customers are typically national and regional consulting firms engaged by federal and state agencies, as well as industrial companies that need to assess, define or clean up groundwater contamination sources. We offer a wide range of environmental drilling services including: investigative drilling, installation and testing of monitoring wells to assist the customer in determining the extent of groundwater contamination, installation of recovery wells that extract contaminated groundwater for treatment, which is known as pump and treat remediation, and specialized site safety programs associated with drilling at contaminated sites. In our Health and Safety department, we employ a full-time staff qualified to prepare site specific health and safety plans for hazardous waste cleanup sites as required by the Occupational Safety and Health Administration (“OSHA”) and the Mine Safety and Health Administration (“MSHA”). We offer specialized drilling services to industrial and mining customers who need dewatering and other construction related services.We also drill deep injection wells for industrial (primarily power) and municipal clients that need to dispose of waste water associated with their treatment processes. Water Technologies– Our Water Technologies group brings new technologies to the water and wastewater markets, whether through internal development, acquisition or strategic alliance. This group provides Layne’s water treatment equipment engineering services, and supports the Company’s historic municipal business, providing systems for the treatment of regulated and “nuisance” contaminants, specifically, iron, manganese, hydrogen sulfide, arsenic, radium, nitrate, perchlorate, and volatile organic compounds. We project opportunities in water treatment to be strongest in the industrial sectors where the challenges are greatest and competitors are fewer.One such industry is oil shale, where oil and gas reserves cannot be accessed without first planning for the handling of contaminant-laden flow-back and produced water.Through internal research and development, acquisition and strategic alliances, we have established a comprehensive and portable filtration/evaporation system that provides a zero-liquid discharge solution, enabling industrial development of energy resources. Other technologies include a micro-filtration disk filter designed to withstand industrial environments, and a hydro-phobic membrane for the removal of entrained air, trihalomethanes and radon.We offer the only membrane bioreactor made from polytetrafluoroethylene (“PTFE”).This product improves the biological wastewater treatment process, and is more robust than competing products. Opportunities exist in the power industry where there is demand for mobile de-ionization and mobile reverse osmosis trailers. Target applications include treatment of feed water for boilers and re-use of cooling tower water. Power plants using steam-driven turbines require silica-free de-ionized water to prevent scaling of the turbines, and the treatment systems that produce this deionization water require periodic re-charging.We are equipped and staffed to provide high flow-rate, mobile de-ionization trailers that produce an adequate supply of high purity water that is silica and scale-free.Rotating and recharging these systems is expected to provide a stable source of repeat business. 2 Layne’s mobile reverse osmosis and deionization trailers help power plants to provide uninterrupted service and to minimize maintenance. With pre-filtration, these high volume systems process 300-400 gallons per minute, enabling power plants to re-use water from cooling ponds as boiler feed. These systems can also be used in conjunction with other Layne technologies to pre-filter the reject stream for re-use or to discharge to atmosphere through evaporation/crystallization. Other industries benefiting from these mobile systems include chemical manufacturing, manufacturers of health and beauty products and food and beverage manufacturers. Inliner–We provide a diverse range of wastewater pipeline and structure rehabilitation services to our clients.We focus on our proprietary Inliner® cured-in-place pipe (“CIPP”) which allows us to rehabilitate aging sanitary sewer, storm water and process water infrastructure to provide structural rebuilding as well as infiltration and inflow reduction.The trenchless technology minimizes environmental impact and reduces or eliminates surface and social disruption.We are somewhat unique in that the technology itself, the liner tube manufacturer and the largest installer of the CIPP technology are all housed within our family of companies.This vertical integration and ISO quality certifications allow us to provide our clients with single-source accountability as well as added quality assurance and control when it comes to CIPP.While we focus on those CIPP efforts, we also provide a wide variety of other rehabilitative methods including slip lining, excavation and replacement, U-Liner high density polyethylene fold and form and a variety of products for structure rebuilding and coating.Our expertise, experience and customer-oriented contracting combined with our ability to provide a diverse line of products and services allows us to be a unique provider of rehabilitative services. The geographic reach of our Inliner group was recently expanded through the acquisition in March 2011 of the Kansas and Colorado CIPP operations of Wildcat Civil Services, a sewer rehabilitation contractor. This acquisition will further our expansion westward. Heavy Construction–We are well-positioned to serve the needs of our municipal and industrial customers by providing the design and construction of both water and wastewater treatment plants, as well as pipeline installation. Continued population growth in water-challenged regions and more stringent regulatory requirements lead to increasing needs to conserve water resources and control contaminants and impurities. We can provide both the design and construction of integrated water and wastewater treatment facilities and the provision of filter media and membranes. These services can also be provided in connection with Ranney collector wells, surface water intakes, pumping stations and groundwater pump stations. We have also expanded into the design and construction of bio-gas facilities. We have bolstered our capabilities and resources in Heavy Construction through the acquisition in fiscal 2010 and 2009 of W.L. Hailey & Company and Meadors Construction Co., Inc., respectively.These acquisitions expanded our operations in the southeast and Florida. Geoconstruction– We provide specialized geotechnical construction services to the heavy civil, industrial, and commercial construction markets that are focused primarily on soil stabilization and subterranean structural support during the construction of highways, dams/levees, tunnels, shafts, water lines, subways, marine facilities and other major underground civil construction projects. Soil stabilization services are used to modify weak and unstable soils and provide structural support and groundwater control for excavations. Services offered include jet grouting, structural diaphragm and slurry cutoff walls, cement and chemical grouting, drilled piles, vibratory ground improvement and installation of ground anchors. We have expertise in selecting the appropriate ground modification and support techniques to be applied in highly variable geological conditions in addition to extensive experience in successful completion of complex and schedule-driven major underground construction projects. In the Geoconstruction group, we acquired Bencor Corporation of America – Foundation Specialist (“Bencor”) in October 2010, and a 50% interest in Diberil Sociedad Anonima (“Diberil”) in July 2010.Bencor is a leading contractor in foundation and underground engineering, and Diberil is one of the largest providers of specialty foundation and marine geotechnical services in South America. Customers and Markets In the Water Infrastructure Division, our customers are typically municipalities and local operations of industrial businesses. Of our Water Infrastructure revenues in fiscal 2011, approximately 75% were derived from municipalities and approximately 9% were derived from industrial customers while the balance was derived from other customer groups. The term “municipalities” includes local water districts, water utilities, cities, counties and other local governmental entities and agencies that have the responsibility to provide water supplies to residential and commercial users. In the drilling of new water wells, we target customers that require compliance with detailed and demanding specifications and regulations and that often require bonding and insurance, areas in which we believe we have competitive advantages due to our drilling expertise and financial resources. Water infrastructure demand is driven by the need to provide and protect one of earth’s most essential resources, water, which is drawn from the earth for drinking, irrigation and industrial use. Main drivers for water supply and treatment include shifting demographics and urban sprawl, deteriorating water quality and infrastructure that supplies our water, increasing water demand from industrial expansion, stricter regulation and new technology that allows us to achieve new standards of quality. The U.S. water well drilling industry is highly fragmented, consisting of several thousand regionally and locally based contractors. The majority of these contractors are primarily involved in drilling low-volume water wells for agricultural and residential customers, markets in which we do not generally participate. 3 Well and pump rehabilitation demand depends on the age and application of the equipment, the quality of material and workmanship applied in the original well construction and changes in depth and quality of the groundwater. Rehabilitation work is often required on an emergency basis or within a relatively short period of time after a performance decline is recognized. Scheduling flexibility and a broad national footprint combined with technical expertise and equipment, are critical for a repair and maintenance service provider. Like the water well drilling market, the market for rehabilitation is highly fragmented. The demand for well and pump rehabilitation in the public market is highly influenced by municipal budgets. Demand for specialty drilling services is driven by activity at sites operated by governmental agencies (Department of Energy, Department of Defense and the Corps of Engineers), as well as industrial and mining sites.Additionally, the deep injection well market is driven by new regulations and the need to economically dispose of waste associated with municipal and industrial water treatment. Demand for heavy construction continues to grow as municipalities, industry and agriculture compete for increasingly limited water resources. The combination of tightening regulations and water scarcity has resulted in increasingly sophisticated water consumers, and this in turn has created opportunities for the introduction of long-term sustainable methods and technologies such as aquifer recharge, water re-use, injection wells and zero-liquid discharge treatment systems. As demographic shifts occur to more water-challenged areas and the number and allowable level of regulated contaminants and impurities becomes stricter, the demand for water recycling (re-use) and conservation services, as well as new specialized treatment media and filtration methods, is expected to remain strong. Sewer rehabilitation demand is largely a function of deteriorating urban infrastructure compounded by population growth. Additionally, federal and state agencies are forcing municipalities and industry to address pollution resulting from infiltration of damaged or leaking lines. Competition Competition for our Water Infrastructure Division’s bundled construction services are primarily local and national specialty general contractors. Our competition in the water well drilling business consists primarily of small, local water well drilling operations and some larger regional competitors. Oil and conventional natural gas well drillers generally do not compete in the water well drilling business because the typical well depths are greater for oil and conventional natural gas and, to a lesser extent, the technology and equipment utilized in these businesses are different. Only a small percentage of all companies that perform water well drilling services have the technical competence and drilling expertise to compete effectively for high-volume municipal and industrial projects, which typically are more demanding than projects in the agricultural or residential well markets. In addition, smaller companies often do not have the financial resources or bonding capacity to compete for large projects. However, there are no proprietary technologies or other significant factors which prevent other firms from entering these local or regional markets or from consolidating into larger companies more comparable in size to us. Water well drilling work is usually obtained on a competitive bid basis for municipalities, while work for industrial customers is obtained on a negotiated or informal bid basis. As is the case in the water well drilling business, the well and pump rehabilitation business is characterized by a large number of relatively small competitors. We believe only a small percentage of the companies performing these services have the technical expertise necessary to diagnose complex problems, perform many of the sophisticated rehabilitation techniques we offer or repair a wide range of pumps in their own facilities. In addition, many of these companies have only a small number of pump service rigs. Rehabilitation projects are typically negotiated at the time of repair or contracted for in advance depending upon the lead time available for the repair work. Since well and pump rehabilitation work is typically negotiated on an emergency basis or within a relatively short period of time, those companies with available rigs and the requisite expertise have a competitive advantage by being able to respond quickly to repair requests. Treatment plant and pipeline competitors consist mostly of a few national and many regional companies. The majority of the municipal market is contracted through a public bidding process. While the majority of the market is still price driven, a growing trend supports best value proposals. Backlog We track backlog only in our Water Infrastructure Division as we do not believe it has any significance for our other businesses. Our backlog consists of the expected gross revenues associated with executed contracts, or portions thereof, not yet performed by the Company. Backlog is not necessarily a short term business indicator as there can be significant variability in the composition of the contracts and the timing of completion of the services. Our backlog for the Water Infrastructure Division was $585.2 million at January 31, 2011, compared to $554.2 million at January 31, 2010. Our backlog as of year-end is generally completed within the following 12 to 24 months. Mineral Exploration Operations The president for the Mineral Exploration Division has an operations staff as well as country managers who are responsible for operations in each country in which we do business.These managers are responsible for maintaining contact and relationships with large mining operations that perform work on a global basis, as well as junior mining operations that operate more regionally. 4 In our foreign affiliates, where we do not have majority ownership or operating control, day-to-day operating decisions are made by local management. We manage our interests in our foreign affiliates through regular management meetings and analysis of comprehensive operating and financial information. For our significant foreign affiliates, we have entered into shareholder agreements that give us limited board representation rights and require super-majority votes in certain circumstances. Together with our foreign affiliates, we are one of the three largest providers of drilling services for the global mineral exploration industry. Global mining companies hire us to extract samples from a site that the mining companies analyze for mineral content before investing heavily in development. Our drilling services require a high level of expertise and technical competence because the samples extracted must be free of contamination and accurately reflect the underlying mineral deposit. Our Mineral Exploration Division conducts aboveground and underground drilling activities, including all phases of core drilling, reverse circulation, dual tube, hammer and rotary air-blast methods. Our service offerings include both exploratory and definitional drilling. Exploratory drilling is conducted to determine if there is a minable mineral deposit, which is known as an orebody, on the site. Definitional drilling is typically conducted at a site to assess whether it would be economical to mine and to assist in mapping the mine layout. The demand for our definitional drilling services increased in recent years as new and less expensive mining techniques make it feasible to mine previously uneconomical orebodies. Customers and Markets Our services are used primarily by major gold and copper producers and to a lesser extent, other base metal producers. Work for gold mining customers generates approximately half of the business in our Mineral Exploration Division. The success of our Mineral Exploration Division is closely tied to global commodity prices and demand for our global mining customers’ products. Our primary markets are in the western U.S., Canada, Mexico, Australia, Brazil and Africa. We also have ownership interests in foreign affiliates operating in Latin America that form our primary presence in this market. Customers for our mineral exploration services are primarily gold and copper producers. Our largest customers in our mineral exploration drilling business are multi-national corporations headquartered primarily in the United States, Brazil, Europe and Canada. Demand for mineral exploration drilling is driven by the need to identify, define and develop underground base and precious mineral deposits. Factors influencing the demand for mineral-related drilling services include commodity prices, growth in the economies of developing countries, international political conditions, inflation, foreign exchange levels, the economic feasibility of mineral exploration and production, the discovery rate of new mineral reserves and the ability of mining companies to access capital for their activities. Global consumption of raw materials has been driven by the rapid industrialization and urbanization of countries such as China, India, Brazil and Russia. Development in these countries generates significant demand as their populations consume increasing amounts of base and precious metals for housing, automobiles, electronics and other durable and consumer items. The mineral exploration market is dependent on financial and credit markets being readily available to fund drilling and mining programs. In addition, mining companies’ ability to seek cash for their operations through other avenues which traditionally have been available to them is dependent on market pricing trends for base and precious metals. As mineral resources in developed countries are exhausted and new discoveries begin to slow, mining companies have focused attention on underdeveloped nations as an important source of future production. South America and Africa are key markets for our future global growth. Mining service companies with operating expertise in challenging regions should be well-positioned to capture an increasing amount of these new projects. In addition to new mine development, technological advancements in drilling and processing allow development of mineral resources previously regarded as uneconomical and should benefit the largest drilling services companies that are leading technical innovation in the mineral exploration marketplace. Competition Our Mineral Exploration Division competes with a number of drilling companies as well as vertically integrated mining companies that conduct their own exploration drilling activities, and some of these competitors have greater capital and other resources than we have. In the mineral exploration drilling market, we compete based on price, technical expertise and reputation. We believe we have a well-recognized reputation for expertise and performance in this market. Mineral exploration drilling work is typically performed on a negotiated basis. Energy Operations Although our energy business currently operates primarily in the Midwestern United States, our growth strategy is to build and expand a portfolio of diversified energy assets through exploration, acquisition, development, and production of both oil and natural gas.In addition to operating extensive coalbed methane (“CBM”) reserves and associated gathering systems, we are developing shallow oil reservoirs in the Company’s core acreage holding.Development of these oil reservoirs, deposited as channels within the coal interval, offers additional opportunities to grow production and reserves. 5 We have developed extensive expertise in the complex geology and engineering techniques needed to effectively develop multi-zone oil and gas wells in the Cherokee Basin of southeast Kansas.As of January 31, 2011, we had approximately 244,000 gross acres under lease and 643 gross producing wells. Production from these wells increases more slowly than conventional natural gas wells and generally takes 18-24 months to reach full capacity. However, their life span is significantly longer than conventional natural gas wells. We estimate that the average life span of our current wells is approximately 10-20years. Additionally, we continue to selectively lease acreage for purposes of expanding our development potential. We believe the increasing demand for cleaner-burning fuels and increasingly stringent regulatory limitations to ensure air quality will have a favorable impact on the price for such fuels. In addition, we are currently developing the oil potential in our acreage. Several conventional oil reservoirs have been found, and may be attractive water flood candidates. Oil and gas prices are determined by a large, commoditized marketplace, and recent market conditions have substantially reduced gas prices.When available at an economic rate, we use fixed-price physical delivery forward sales contracts to manage price fluctuation associated with our production of natural gas and achieve a more predictable cash flow. These derivative financial instruments limit our exposure to declines in prices, but also limit the benefits if prices increase. These instruments would not fully protect us from a decline in natural gas prices. Energy and related oil and natural gas products are vital for economic growth worldwide.According to the Energy Information Administration (“EIA”), consumption of abundant, clean-burning natural gas is likely to increase well into the 21st century.We believe the outlook for energy assets is strong as developed countries recover from the recession and emerging countries strive to achieve higher standards of living.The U.S. natural gas supply includes natural gas sourced from coalbeds, shale and tight sands. With improvements in drilling and completion technologies, the shale gas supply has increased dramatically over the last two years, particularly fromorganic-richshalesin Appalachia, the mid-continent, and east and west Texas. These shales are thick and widespread, and represent a large resource base now being rapidly developed by horizontal drilling and extensive fracture stimulation. We market our unconventional gas production to large energy pipeline companies and local industrial customers. Competition In the natural gas energy production market, we compete for leases, assets, services and pipeline capacity with numerous upstream oil and natural gas production companies, many of which have greater capital and other resources than we have. In our current operations, we are not constrained by the availability of a market for our production, but do compete with other exploration and production companies for mineral leases and rights-of-way in our areas of interest. Business Strategy Our growth strategy is to expand our current product and service offerings and build attractive extensions of our current divisions driven by our core competencies. The key elements of this strategy include: Selectively seek acquisition opportunities in all of our divisions We expect to continue to evaluate acquisition opportunities to enhance our existing service offerings and to expand our geographic markets. We have available cash and credit facilities which will enable us to react to attractive opportunities. We will also pursue acquisitions we consider economic, which may expand our businesses beyond our current markets, such as international water opportunities or conventional oil and gas properties. Expand our bundled service capabilities and geographic platform and focus on industrial end-markets for water and wastewater treatment services We expect to expand our presence in the water well drilling and development, pump installation, well rehabilitation and specialty drilling markets by executing our proven operating strategies that we believe have made us a leader in each of these fragmented markets. We believe the growth in these market sectors will be driven by bundling products and services and marketing these offerings to a focused group of users of treatment and distribution facilities. These include municipalities, investor-owned water utilities, industrial companies and developers. By offering these services on a bundled basis, we believe we can enable our customers to expedite the typical design-build project. This will allow them to achieve economies and efficiencies over traditional unbundled services, as well as expand our market share among our existing customer base. In addition, we are aggressively seeking to expand our water infrastructure market penetration across the U.S. by combining the service offerings provided by our recent acquisitions with our well-established relationships. Cross-selling broad service offerings into our existing base of traditional customers should enable us to expand our market share in the water infrastructure market. We intend to continue our geographic penetration primarily through organic growth, but will also seek acquisition opportunities that facilitate our access to new markets and service capabilities. We believe our position as a provider of water and wastewater treatment services for the municipal end-market enhances our ability to provide complementary services to industrial end-markets. We intend to market our water infrastructure service offerings aggressively to customers in the power generation, pharmaceuticals, food and beverage and other key industrial segments. These end-markets represent large, growing and profitable opportunities that allow us to leverage our existing municipal expertise. Increased water management systems, including boiler water treatment and scrubber wastewater treatment, will be essential to support growth in generating capacity. We expect to leverage our nationwide presence and brand recognition in water infrastructure in marketing our services to these customers. 6 We continue to expand our specialty drilling services to industrial, mining and public entities.We are striving to provide “best in class” service in all segments of the specialty drilling market including deep injection wells. Continue to take advantage of select market conditions in mineral exploration We believe that we are well-positioned in many of the strategic geographic locations around the world, particularly in Africa and South America, to take advantage of opportunities in these markets. Our ability to maximize these opportunities is created in part by utilizing our local market expertise and technical competence, combined with access to transferable drilling equipment and employee training and safety programs. We intend to focus on maintenance and efficiency, as well as increased scale of our operations, to improve profitability. We plan to add new rigs and replace existing rigs with more efficient equipment that will increase our capacity to grow revenue and profitability. Our improved efficiency should also help enhance margins for our services. Develop existing unconventional natural gas opportunities and expand presence in the upstream energy market We are selectively developing and expanding our existing unconventional natural gas properties as well as seeking opportunities in other areas, including oil and conventional natural gas. Concurrent with the development of our unconventional natural gas properties, we continue to build pipeline and natural gas gathering system infrastructure enhancing our ability to transport natural gas to market. We will continue our unconventional natural gas projects by leveraging our internal resources, drilling, engineering and geological expertise and experience in large scale developmental drilling, well completion, exploratory drilling and infrastructure engineering and operations. Seasonality Our domestic drilling and construction activities and related revenues and earnings tend to decrease in the winter months when adverse weather conditions interfere with access to project sites. Additionally, our international mineral exploration customers tend to slow drilling activities surrounding the Christmas and New Year holidays. As a result, our revenues and earnings in the first and fourth quarters tend to be less than revenues and earnings in the second and third quarters. Regulation General As an international corporation operating multiple businesses in many parts of the world, we are subject to a number of complex federal, state, local and foreign laws. Each of our divisions is subject to various laws and regulations relating to the protection of the environment and worker health and safety.In addition, each division is subject to its own unique set of laws and regulations imposed by federal, state, local and foreign laws relating to licensing, permitting, approval, reporting, bonding and insurance requirements. Management believes that our operations comply in all material respects with applicable laws and regulations and that the existence and enforcement of such laws and regulations have no more restrictive effect on our method of operations than on other similar companies in the industries in which we operate. We have internal procedures and policies that management believes help to ensure that our operations are conducted in substantial regulatory compliance. These laws are under constant review for amendment or expansion. Moreover, there is a possibility that new legislation or regulations may be adopted. Amended, expanded or new laws and regulations increasing the regulatory burden affecting the industries in which we operate can have a significant impact on our operations and may require us and/or our customers to change our operations significantly or incur substantial costs. Additional proposals and proceedings that might affect the industries in which we operate are pending before Congress, various federal and state regulatory agencies and commissions and the courts. We cannot predict when or whether any such proposals may become effective. In the past, many of the industries in which we operate have been heavily regulated. In view of the many uncertainties with respect to current and future laws and regulations, including their applicability to us, we cannot predict the overall effect of such laws and regulations on our future operations. See Part I, Item 1A—Risk Factors—Risks Relating to Our Business and Industry—The cost of complying with complex governmental regulations applicable to our business, sanctions resulting from non-compliance or reduced demand resulting from increased regulations could increase our operating costs and reduce our profit. Environmental Our operations are subject to stringent and complex federal, state, local and foreign environmental laws and regulations. These include, for example, (1)the federal Clean Air Act and comparable state and foreign laws and regulations that impose obligations related to air emissions, (2) the federal Resource Conservation and Recovery Act and comparable state and foreign laws that regulate the management of waste from our facilities, (3)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”) and comparable state and foreign laws that regulate the cleanup of hazardous substances that may have been released at properties owned or operated by us or our predecessors or locations where we or our predecessors sent waste for disposal, and (4)the federal Clean Water Act and the Safe Drinking Water Act and analogous state and foreign laws and regulations that impose detailed permit requirements and strict controls regarding water quality and the discharge of pollutants into waters of the United States and state and foreign waters. 7 Such regulations impose permit requirements, effluent standards, waste handling and disposal restrictions and other design and operational requirements, as well as record keeping and reporting requirements, upon various aspects of the Company's businesses.Some environmental laws impose liability and cleanup responsibility for the release of hazardous substances regardless of fault, legality of original disposal or ownership of a disposal site.Any changes in the laws and regulations governing environmental protection, land use and species protection may subject us to more stringent environmental control and mitigation standards.In addition, these and other laws and regulations may affect many of our customers and influence their determination whether to engage in projects that utilize our products and services. We have made and will continue to make expenditures in our efforts to comply with these requirements. Management does not believe that we have, to date, expended material amounts in connection with such activities or that compliance with these requirements will have a material adverse effect on our capital expenditures, earnings or competitive position. Although such requirements do have a substantial impact on the industries in which we operate, to date, management does not believe they have affected us to any greater or lesser extent than other companies in these industries. Due to the size of our operations, significant new environmental regulation could have a disproportionate adverse effect on our operations. Failure to comply with these laws and regulations or newly adopted laws or regulations may trigger a variety of administrative, civil and criminal enforcement measures, including the assessment of monetary penalties, the imposition of remedial requirements, and the issuance of orders limiting or enjoining future operations or imposing additional compliance requirements or operational limitation on such operations. See Part I, Item 1A—Risk Factors—Risks Relating to Our Business and Industry—Our activities are subject to environmental regulation that could increase our operating costs or suspend our ability to operate our business. Health & Safety Our operations are also subject to various federal, state, local and foreign laws and regulations relating to worker health and safety, including those of the Occupational Safety and Health Administration and the Mine Safety and Health Administration, as well as their counterparts in foreign countries.The operation and registration of our motor vehicles are subject to various regulations, including those promulgated by the United States Department of Transportation. Permits and Licenses Many states require regulatory mandated construction permits which typically specify that wells, water and sewer pipelines and other water related infrastructure projects be constructed in accordance with applicable statutes. Our water treatment business is also subject to legislation and municipal requirements that set forth discharge parameters, constrain water source availability and set quality and treatment standards. Various state, local and foreign laws require that water wells and monitoring wells be installed by licensed well drillers. Many of the jurisdictions in which we operate require construction contractors to be licensed.We maintain well drilling and contractor’s licenses in those jurisdictions in which we operate and in which such licenses are required. In addition, we employ licensed engineers, geologists and other professionals necessary to the conduct of our business. In those circumstances in which we do not have a required professional license, we subcontract that portion of the work to a firm employing the necessary licensed professionals.Our operations are also subject to various permitting and inspection requirements and building and electrical codes.In the Mineral Exploration Division, drilling also frequently requires environmental permits, which are usually obtained by our customers. Oil and Gas Regulation Exploration for, and production and marketing of, oil and gas are extensively regulated at the federal, state and local levels by a number of federal, state and local governmental authorities under various laws and regulations governing a wide variety of matters.In addition to environmental, health and safety, items subject to regulation include allowable rates of production, plugging of abandoned wells, transportation and prevention of waste. Failure to comply with these laws and regulations may result in the assessment of administrative, civil and/or criminal penalties, the imposition of injunctive relief or both. Federal, state and local regulations apply to our exploration and production activities and impose permitting, bonding and reporting requirements. Most states, and some counties and municipalities, in which we operate also regulate the location and method of drilling and casing of wells, the surface use and restoration of properties upon which wells are drilled, the plugging and abandoning of wells; and/or notice to surface owners and other third parties. Some state laws regulate the size and shape of drilling and spacing units or proration units governing the pooling of oil and gas properties. Some states allow forced pooling or integration of tracts to facilitate exploration while others rely on voluntary pooling of lands and leases. In some instances, forced pooling or unitization may be implemented by third parties and reduce our interest in the unitized properties. In addition, some state conservation laws establish maximum rates of production from oil and gas wells. These laws generally prohibit venting or flaring of gas and impose requirements regarding the ratability of production. Moreover, some states impose a production or severance tax on the production and sale of oil, gas and gas liquids within its jurisdiction. The Cherokee Basin has been an active producing region for a number of years. Many of our properties had abandoned oil and conventional gas wells on them at the time the current lease was entered. A number of these wells remain unplugged or were improperly plugged by a prior landowner or operator. Many of the former operators of these wells have ceased operations and cannot be located or do not have the financial resources to plug these wells. Management believes that we are not responsible for plugging an abandoned well on our leases, unless we have used, attempted to use or invaded the abandoned well bore in our operations on the land or have otherwise agreed to assume responsibility for plugging the wells. While the Kansas Corporation Commission’s (“KCC”) current interpretation of Kansas law is consistent with our position, it could change in the future. 8 Our gathering pipeline operations are currently limited to the States of Kansas and Oklahoma. State regulation of gathering facilities generally includes various permitting, safety, environmental and, in some circumstances, nondiscriminatory take requirements, and complaint-based rate regulation. We are licensed as an operator of a natural gas gathering system with the KCC and are required to file periodic information reports with it. We are not required to be licensed as an operator or to file reports in Oklahoma with respect to our natural gas gathering pipeline. On those portions of our gathering system that are open to third-party producers, the producers have the ability to file complaints challenging the gathering rates, terms of services and practices. We have contracts with all of the third-party producers for which we gather gas and are not aware of any complaints being filed. Our fees, terms and practices must be just, reasonable, not unjustly discriminatory and not unduly preferential. If the KCC or the Oklahoma Corporation Commission (“OCC”), as applicable, were to determine that the rates charged to a complainant did not meet this standard, the KCC or the OCC, as applicable, would have the ability to adjust our rates with respect to the wells subject to the complaint. We are not aware of any instance in which either the KCC or the OCC has made such a determination in the past. The price at which we buy and sell natural gas currently is not subject to federal regulation or, for the most part, state regulation. Our sales of natural gas are affected by the availability, terms and cost of pipeline transportation, which is subject to extensive regulation by the Federal Energy Regulatory Commission and various state regulatory commissions. Anti-corruption and Bribery We are subject to the Foreign Corrupt Practices Act ("FCPA"), which prohibits U.S. and other business entities from making improper payments to foreign government officials, political parties or political party officials. We are also subject to the applicable anti-corruption laws in the jurisdictions in which we operate, thus potentially exposing us to liability and potential penalties in multiple jurisdictions.The anti-corruption provisions of the FCPA are enforced by the United States Department of Justice.In addition, the Securities and Exchange Commission requires strict compliance with certain accounting and internal control standards set forth under the FCPA.Failure to comply with the FCPA and other laws can expose the Company and/or individual employees to potentially severe criminal and civil penalties.Such penalties may have a material adverse effect on our business, financial condition and results of operations.As discussed under the Risk Factors section and Part I, Item 3—Legal Proceedings in this Form 10-K, the Audit Committee of the Board of Directors of the Company has retained outside counsel to conduct an internal investigation of certain transactions and payments in certain countries in Africa that potentially implicate the FCPA, including the books and records provisions. Employees At January 31, 2011, we had approximately 4,400 employees, approximately 350 of whom were members of collective bargaining units represented by locals affiliated with major labor unions in the U.S. We believe that our relationship with our employees is satisfactory. In all of our service lines, an important competitive factor is technical expertise. As a result, we emphasize the training and development of our personnel. Periodic technical training is provided for senior field employees covering such areas as pump installation, drilling technology and electrical troubleshooting. In addition, we emphasize strict adherence to all health and safety requirements and offer incentive pay based upon achievement of specified safety goals. This emphasis encompasses developing site-specific safety plans, ensuring regulatory compliance and training employees in regulatory compliance and good safety practices. Training includes an OSHA-mandated 40-hour hazardous waste and emergency response training course as well as the required annual eight-hour updates. We have a safety department staff which allows us to offer such training in-house. This staff also prepares health and safety plans for specific sites and provides input and analysis for the health and safety plans prepared by others. On average, our field supervisors and drillers have 19 and 14years, respectively, of experience with us. Many of our professional employees have advanced academic backgrounds in agricultural, chemical, civil, industrial, geological and mechanical engineering, geology, geophysics and metallurgy. We believe that our size and reputation allow us to compete effectively for highly qualified professionals. Item 1A. Risk Factors Investing in our common stock involves a high degree of risk. You should carefully consider the risks described below with all of the other information contained or incorporated by reference in this annual report before deciding to invest in our common stock. If any of the following risks actually occur, they may materially harm our business and our financial condition and results of operations. In this event, the market price of our common stock could decline, and you could lose part or all of your investment. 9 Risks Relating To Our Business And Industry Demand for our services is vulnerable to economic downturns and reductions in private industry and municipal spending. If general economic conditions continue or weaken and current constraints on the availability of capital continue, then our revenues, profits and our financial condition may decline. Our customers are vulnerable to general downturns in the domestic and international economies. Consequently, our results of operations could fluctuate depending on the demand for our services. Due to the current economic conditions and the tight credit markets, many of our customers will face considerable budget shortfalls or are delaying capital spending that will decrease the overall demand for our services. In addition, our customers may find it more difficult to raise capital in the future due to substantial limitations on the availability of credit and other uncertainties in the municipal and general credit markets. Levels of municipal spending particularly impact our Water Infrastructure Division.For the fiscal year ended January31, 2011, approximately 75% of this division’s revenue was derived from contracts with governmental entities or agencies, compared to 67% in 2010 and 68% in 2009. Reduced tax revenue in certain regions, or inability to access traditional sources of credit, may limit spending and new development by local municipalities, which in turn may adversely affect the demand for our services in these regions. Reductions in spending by municipalities or local governmental agencies could reduce demand for our services and reduce our revenue. We also expect current economic conditions to impact pricing for our services. Our customers may demand lower pricing as a condition of continuing our services. Negotiated prices for future work may also be impacted. We expect to see an increase in the number of competitors as other companies that do not normally operate in our markets enter seeking contracts to keep their resources employed. As a result of the above conditions, our revenues, net income and overall financial condition may decline. A reduction in demand for our mineral exploration and development services could reduce our revenue. Demand for our mineral exploration services depends in significant part upon the level of mineral exploration and development activities conducted by mining companies, particularly with respect to gold and copper. Mineral exploration is highly speculative and is influenced by a variety of factors, including the prevailing prices for various metals, which often fluctuate widely in response to global supply and demand, among other factors. In addition, the price of gold is affected by numerous factors, including international economic trends, currency exchange fluctuations, expectations for inflation, speculative activities, consumption patterns, purchases and sales of gold bullion holdings by central banks and others, world production levels and political events. In addition to prevailing prices for minerals, mineral exploration activity is influenced by the following factors: ● global and domestic economic considerations; ● the economic feasibility of mineral exploration and production; ● the discovery rate of new mineral reserves; ● national and international political conditions; and ● the ability of mining companies to access or generate sufficient funds to finance capital expenditures for their activities. A material decrease in the rate of mineral exploration and development would reduce the revenue generated by our Mineral Exploration Division. Because our businesses are seasonal, our results can fluctuate significantly, which could make it difficult to evaluate our business and could cause instability in the market price of our common stock. We periodically have experienced fluctuations in our quarterly results arising from a number of factors, including the following: ● the timing of the award and completion of contracts; ● the recording of related revenue; and ● unanticipated additional costs incurred on projects. In addition, adverse weather conditions, natural disasters, force majeure and other similar events can curtail our operations in various regions of the world throughout the year, resulting in performance delays and increased costs. Moreover, our domestic activities and related revenue and earnings tend to decrease in the winter months when adverse weather conditions interfere with access to drilling or other construction sites. As a result, our revenue and earnings in the second and third quarters tend to be higher than revenue and earnings in the first and fourth quarters. Accordingly, as a result of the foregoing as well as other factors, our quarterly results should not be considered indicative of results to be expected for any other quarter or for any full fiscal year. 10 Our use of the percentage-of-completion method of accounting could result in a reduction or reversal of previously recorded results. Our revenue on large water infrastructure contracts is recognized on a percentage-of-completion basis for individual contracts based upon the ratio of costs incurred to total estimated costs at completion. Contract price and cost estimates are reviewed periodically as work progresses and adjustments proportionate to the percentage of completion are reflected in contract revenue in the reporting period when such estimates are revised. Changes in job performance, job conditions and estimated profitability, including those arising from contract penalty provisions, and final contract settlements result in revisions to costs and income and are recognized in the period in which the revisions are determined. We may experience cost overruns on our fixed-price contracts, which could reduce our profitability. A significant number of our contracts contain fixed prices and generally assign responsibility to us for cost overruns for the subject projects. Under such contracts, prices are established in part on cost and scheduling estimates, which are based on a number of assumptions, including assumptions about future economic conditions, prices and availability of materials, labor and other requirements. Inaccurate estimates, or changes in other circumstances, such as unanticipated technical problems, difficulties obtaining permits or approvals, changes in local laws or labor conditions, weather delays, cost of raw materials, or our suppliers’ or subcontractors’ inability to perform, could result in substantial losses. As a result, cost and gross margin may vary from those originally estimated and, depending upon the size of the project, variations from estimated contract performance could affect our operating results for a particular quarter. Many of our contracts also are subject to cancellation by the customer upon short notice with limited or no damages payable to us. We have indebtedness and other contractual commitments that could limit our operating flexibility, and in turn, hinder our ability to make payments on the obligations, lessen our ability to make capital expenditures and/or increase the cost of obtaining additional financing. As of January31, 2011, our total indebtedness was $9.7 million, our total liabilities were $312.7million and our total assets were $816.7 million. The terms of our credit agreements could have important consequences to stockholders, including the following: ● our ability to obtain any necessary financing in the future for working capital, capital expenditures, debt service requirements or other purposes may be limited or financing may be unavailable; ● a portion of our cash flow must be dedicated to the payment of principal and interest on our indebtedness and other obligations and will not be available for use in our business; and ● our credit agreements contain various operating and financial covenants that could restrict our ability to incur additional indebtedness and liens, make investments and acquisitions, transfer or sell assets, and transact with affiliates. If we fail to make required debt payments, or if we fail to comply with other covenants in our credit agreements, we would be in default under the terms of these and other indebtedness agreements. This may result in the holders of the indebtedness accelerating repayment of this debt. There may be undisclosed liabilities associated with our acquisitions. In connection with any acquisition made by us, there may be liabilities that we fail to discover or are unable to discover including liabilities arising from non-compliance with laws and regulations by prior owners for which we, as successor owners, may be responsible. A significant portion of our earnings is generated from our operations, and those of our affiliates, in foreign countries, and political and economic risks in those countries could reduce or eliminate the earnings we derive from those operations. Our earnings are significantly impacted by the results of our operations in foreign countries. Our foreign operations are subject to certain risks beyond our control, including the following: ● political, social and economic instability; ● war and civil disturbances; ● the taking of property through nationalization or expropriation without fair compensation; ● changes in government policies and regulations; ● tariffs, taxes and other trade barriers; and ● exchange controls and limitations on remittance of dividends or other payments to us by our foreign subsidiaries and affiliates. We perform work at mining operations in countries which have experienced instability in the past, or may experience instability in the future. The mining industry is subject to regulation by governments around the world, including the regions in which we have operations, relating to matters such as environmental protection, controls and restrictions on production, and, potentially, nationalization, expropriation or cancellation of contract rights, as well as restrictions on conducting business in such countries. In addition, in our foreign operations we face operating difficulties, including political instability, workforce instability, harsh environmental conditions and remote locations. We do not maintain political risk insurance. Adverse events beyond our control in the areas of our foreign operations could reduce the revenue derived from our foreign operations to the extent that contractual provisions and bilateral agreements between countries may not be sufficient to guard our interests 11 Our operations in foreign countries expose us to devaluations and fluctuations in currency exchange rates. We operate a significant portion of our business in countries outside the United States and continue to expand our operations in foreign countries, including significant recent investments in Brazil.The majority of our costs in those locations are transacted in local currencies. Although we generally contract with our customers in U.S. dollars, some of our contracts are not. Other than on a selected basis, we do not engage in foreign currency hedging transactions. Exchange rate fluctuations between the U.S. dollar and other currencies may have an adverse effect on our results of operations and financial condition. Reductions in the market price of gold and base metals could significantly reduce our profit. World gold and base metal prices historically have fluctuated widely and are affected by numerous factors beyond our control, including; ● the strength of the U.S. economy and the economies of other industrialized and developing nations; ● global or regional political or economic crises; ● the relative strength of the U.S. dollar and other currencies; ● expectations with respect to the rate of inflation; ● interest rates; ● sales of gold by central banks and other holders; ● demand for jewelry containing gold; and ● speculation. Any material decrease in the market price of gold and base metals could reduce the demand for our mineral exploration services and reduce our profits. Reductions in oil and gas prices could further reduce our revenue and profit and curtail our future growth. Our revenue, profitability and future growth and the carrying value of our oil and gas properties depend to a large degree on prevailing oil and gas prices. Prices for oil and gas are subject to large fluctuations in response to relatively minor changes in the supply and demand for oil and gas, uncertainties within the market and a variety of other factors beyond our control. These factors include weather conditions in the U.S., the condition of the U.S. economy, governmental regulation and the availability of alternative fuel sources. A sharp or sustained decline in the prices of oil andgas would result in a commensurate reduction in our revenue, income and cash flow from the production of oil and gas and could have a material adverse effect on the carrying value of our oil and gas properties and the amount of our oil and gas reserves. In the event prices fall substantially, we may not be able to realize a profit from our production. In recent decades, there have been periods of both worldwide overproduction and underproduction of hydrocarbons and periods of both increased and relaxed energy conservation efforts. Such conditions have resulted in periods of excess supply of, and reduced demand for, oil and gas. These periods have been followed by periods of short supply of, and increased demand for, oil and gas. Lower oil and gas prices may not only decrease our revenue, profitability and cash flow, but also reduce the amount of oil and gas that we can produce economically. This may result in our having to make downward adjustments to our estimated proved reserves which could be substantial. Further decreases inprices would render a significant number of our planned exploration projects uneconomical. If this occurs, or if our estimates of development costs increase, production data factors change or drilling results deteriorate, we may be required to further write down the carrying value of our oil and gas properties as a non-cash charge to earnings. We perform impairment tests on our assets periodically and whenever events or changes in circumstances warrant a review of our assets. To the extent such tests indicate a reduction of the estimated useful life or estimated future cash flow of our assets, the carrying value may not be recoverable and may, therefore, require a write-down of such carrying value. We may incur impairment charges in the future, which could reduce net income in the period incurred. Turmoil in the credit markets and poor economic conditions could negatively impact the credit worthiness of our financial counterparties. Although we evaluate the credit capacity of our financial counterparties, changes in global economic conditions could negatively impact their ability to access credit. The risks of such reduction in credit capacity include: ● ability of institutions with whom we have lines of credit to allow access to those funds; ● viability of institutions holding our cash deposits in excess of FDIC insurance limits; and ● non-performance of institutions with whom we negotiate gas forward pricing contracts. If these institutions fail to fulfill their commitments to us, our access to operating cash could be restricted. 12 We are exposed to changes in oil and gas prices. The revenue from the production of our Energy Division is exposed to fluctuations in the prices of oil and gas.We have historically managed a portion of this exposure through the use of fixed-price physical delivery forward sales contracts.Current market prices are such that we have none in place as of January 31, 2011, and did not for the majority of the fiscal year then ended. Accordingly, we are not protected from significant and sustained declines in prices received for our future production. The prices we are able to obtain either on the spot market, or through future derivative financial instruments, will be dependent upon commodity prices at the time we enter into these transactions, and the pricingmay not adequately cover our costs of production. The development of oil and natural gas properties is capital intensive and involves assumptions and speculation that may result in a total loss of investment. The business of exploring for and, to a lesser extent, developing and operating oil and natural gas properties involves a high degree of business and financial risk that even a combination of experience, knowledge and careful evaluation may not be able to overcome. We intend to make selective additional investments in our Energy Division and intend to continue to strategically develop our existing properties and seek opportunities to lease additional acreage in the Cherokee Basin and other areas. Such expansion will require significant capital expenditure. We may drill wells that are unproductive or, although productive, do not produce oil or natural gas in economic quantities. Acquisition and well completion decisions generally are based on subjective judgments and assumptions that are speculative. It is impossible to predict with certainty the production potential of a particular property or well. Furthermore, a successful completion of a well does not ensure a profitable return on the investment. A variety of geological, operational, or market-related factors, including unusual or unexpected geological formations, pressures, equipment failures or accidents, fires, explosions, blowouts, cratering, pollution and other environmental risks, shortages or delays in the availability of drilling rigs and the delivery of equipment, inability to renew leases relating to producing properties, loss of circulation of drilling fluids or other conditions may substantially delay or prevent completion of any well, or otherwise prevent a property or well from being profitable. If we are unable to find, develop and acquire additional oil or natural gas reserves that will be commercially viable for production, our reserves and revenue from our Energy Division would decline. The rate of production from oil and natural gas properties declines as reserves are depleted. As a result, we must locate and develop or acquire new reserves to replace those being depleted by production. Without successful development or acquisition activities, our reserves and revenue from our Energy Division will decline. Some of our competitors in the energy business are larger, more established companies with substantially greater resources, and in many instances they have been engaged in the oil and natural gas extraction business for longer than we have. These companies may have acquisition and development strategies that are more aggressive than ours and may be able to acquire more properties or develop their existing properties much faster than we can. We endeavor to discover new economically feasible reserves at least commensurate with the depletion of our existing reserves through production. Our inability to acquire larger reserves and potential delays in the expansion of our oil or natural gas division may prevent us from gaining market share and reduce our revenue and profitability. We may not be able to find and develop or acquire additional reserves at an acceptable cost or have necessary financing for these activities in the future. In addition, drilling activity within a particular area that we lease may be unsuccessful and exploration activities may not lead to commercial discoveries of oil or natural gas. Further, we may also have to venture into more hostile environments, both politically and geographically, where exploration, development and production of oil and natural gas will be more technologically challenging and expensive. Our estimated proved reserves are based on many assumptions that may prove to be inaccurate. Any material inaccuracies in these reserve estimates or underlying assumptions could materially reduce the quantities and present value of our reserves. It is not possible to measure underground accumulations of oil or natural gas in an exact way. Reserve engineering requires subjective estimates of underground accumulations of oil and natural gas and assumptions concerning future prices, production levels and operating and development costs. In estimating our level of reserves, we and our independent reserve engineers make certain assumptions that may prove to be incorrect, including assumptions relating to: ● a constant level of future prices; ● geological conditions; ● production levels; ● capital expenditures; ● operating and development costs; ● the effects of regulation; and ● availability of funds. 13 If these assumptions prove to be incorrect, our estimates of proved reserves, the economically recoverable quantities of oil or natural gas attributable to any particular group of properties, the classifications of reserves based on risk of recovery and our estimates of the future net cash flow from our reserves could change significantly. The standardized measure of discounted cash flow is the present value of estimated future net revenue to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the SEC, less future development, production and income tax expenses, and discounted at 10% per annum to reflect the timing of future net revenue. Over time, we may make material changes to reserve estimates to take into account changes in our assumptions and the results of actual drilling and production. The present value of future net cash flow from our estimated proved reserves is not necessarily the same as the current market value of our estimated proved reserves. We base the estimated discounted future net cash flow from our estimated proved reserves on pricing future revenues at the twelve-month average price, calculated as the unweighted arithmetic average of the first-day-of-the-month price for each month within the twelve-month period prior to the report period. However, actual future net cash flow from our properties also will be affected by factors such as: ● the actual prices we receive; ● our actual operating costs; ● the amount and timing of actual production; ● the amount and timing of our capital expenditures; ● the supply of and demand for oil and natural gas; and ● changes in governmental regulations or taxation. The timing of both our production and our incurrence of expenses in connection with the development and production of properties will affect the timing of actual future net cash flow from proved reserves, and thus their actual present value. In addition, the 10% discount factor we use when calculating discounted future net cash flow in compliance with guidance codified within Accounting Standards Codification (“ASC”) Topic 932 “Extractive Activities - Oil and Gas,” may not be the most appropriate discount factor based on interest rates in effect from time to time and risks associated with us or the oil and gas industry in general. If we are unable to obtain bonding at acceptable rates, our operating costs could increase. A significant portion of our projects require us to procure a bond to secure performance. With a decreasing number of insurance providers in that market, it may be difficult to find sureties who will continue to provide contract required bonding at acceptable rates. With respect to our joint ventures, our ability to obtain a bond may also depend on the credit and performance risks of our joint venture partners, some of whom may not be as financially strong as we are. Our inability to obtain bonding on favorable terms or at all would increase our operating costs and inhibit our ability to execute projects. Fluctuations in the prices of raw materials could increase our operating costs. We purchase a significant amount of steel for use in connection with all of our businesses. We also purchase a significant volume of fuel to operate our trucks and equipment. The manufacture of materials used in our sewer rehabilitation business is dependent upon the availability of resin, a petroleum-based product. At present, we do not engage in any type of hedging activities to mitigate the risks of fluctuating market prices for oil, steel or fuel and increases in the price of these materials may increase our operating costs. The dollar amount of our backlog, as stated at any given time, is not necessarily indicative of our future earnings. As of January31, 2011, the backlog in our Water Infrastructure Division was approximately $585.2million. This consists of the expected gross revenue associated with executed contracts, or portions thereof, not yet performed by us. We cannot ensure that the revenue projected in our backlog will be realized or, if realized, will result in profit. Further, project terminations, suspensions or adjustments in scope may occur with respect to contracts reflected in our backlog. Reductions in backlog due to cancellation by a customer or scope adjustments adversely affect, potentially to a material extent, the revenue and profit we actually receive from such backlog. We may be unable to complete some projects included in our backlog in the estimated time and, as a result, such projects could remain in the backlog for extended periods of time. Estimates are reviewed periodically and appropriate adjustments are made to the amounts included in backlog. Our backlog as of year-end is generally completed within the following 12 to 24 months. Our backlog does not include any awards for work expected to be performed more than three years after the date of our financial statements. The amount of future actual awards may be more or less than our estimates. Our failure to meet the schedule or performance requirements of our contracts could harm our reputation, reduce our client base and curtail our future operations. In certain circumstances, we guarantee contract completion by a scheduled acceptance date. Failure to meet any such schedule could result in additional costs, and the amount of such additional costs could exceed projected profit margins. These additional costs include liquidated damages paid under contractual penalty provisions, which can be substantial and can accrue on a daily basis. In addition, our actual costs could exceed our projections. Performance problems for existing and future contracts could increase the anticipated costs of performing those contracts and cause us to suffer damage to our reputation within our industry and our client base, which would harm our future business. 14 If we cannot obtain third-party subcontractors at reasonable rates, or if their performance is unsatisfactory, our profit could be reduced. We rely on third-party subcontractors to complete some of our projects. To the extent that we cannot engage subcontractors, our ability to complete a project in a timely fashion or at a profit may be impaired. If the amount we are required to pay for subcontracted services exceeds the amount we have estimated in bidding for fixed-price work, we could experience reduced profits or losses in the performance of these contracts. In addition, if a subcontractor is unable to deliver its services according to the negotiated terms for any reason, including the deterioration of its financial condition, we may be required to purchase the services from another source at a higher price, which could reduce the profit to be realized or result in a loss on a project for which the services were needed. Professional liability, product liability, warranty and other claims against us could reduce our revenue. Any accidents or system failures in excess of insurance limits at locations that we engineer or construct or where our products are installed or where we perform services could result in significant professional liability, product liability, warranty and other claims against us. Further, the construction projects we perform expose us to additional risks, including cost overruns, equipment failures, personal injuries, property damage, shortages of materials and labor, work stoppages, labor disputes, weather problems and unforeseen engineering, architectural, environmental and geological problems. In addition, once our construction is complete, we may face claims with respect to the work performed. If our joint venture partners default on their performance obligations, we could be required to complete their work under our joint venture arrangements, which could reduce our profit or result in losses. We sometimes enter into contractual joint ventures in order to develop joint bids on contracts. The success of these joint ventures depends largely on the satisfactory performance of our joint venture partners of their obligations under the joint venture. Under these joint venture arrangements, we may be required to complete our joint venture partner’s portion of the contract if the partner is unable to complete its portion and a bond is not available. In such case, the additional obligations could result in reduced profit or, in some cases, significant losses for us with respect to the joint venture. Our business is subject to numerous operating hazards, logistical limitations and force majeure events that could significantly reduce our liquidity, suspend our operations and reduce our revenue and future business. Our drilling and other construction activities involve operating hazards that can result in personal injury or loss of life, damage or destruction of property and equipment, damage to the surrounding areas, release of hazardous substances or wastes and other harm to the environment. To the extent that the insurance protection we maintain is insufficient or ineffective against claims resulting from the operating hazards to which our business is subject, our liquidity could be significantly reduced. In addition, our operations are subject to delays in obtaining equipment and supplies and the availability of transportation for the purpose of mobilizing rigs and other equipment, particularly where rigs or mines are located in remote areas with limited infrastructure support. Our business operations are also subject to force majeure events such as adverse weather conditions, natural disasters and mine accidents or closings. If our drill site or construction operations are interrupted or suspended as a result of any such events, we could incur substantial losses of revenue and future business. If we are unable to retain skilled workers, or if a work stoppage occurs as a result of disputes relating to collective bargaining agreements, our ability to operate our business could be limited and our revenue could be reduced. Our ability to remain productive, profitable and competitive depends substantially on our ability to retain and attract skilled workers with expert geological and other engineering knowledge and capabilities. The demand for these workers is high and the supply is limited. An inability to attract and retain trained drillers and other skilled employees could limit our ability to operate our business and reduce our revenue. As of January 31, 2011, approximately 8% of our workforce was unionized and 2 of our 19 collective bargaining agreements were scheduled to expire within the next 12months. To the extent that disputes relating to existing or future collective bargaining agreements arise, a work stoppage could occur. If protracted, a work stoppage could substantially reduce or suspend our operations and reduce our revenue. 15 If we are not able to demonstrate our technical competence, competitive pricing and reliable performance to potential customers we will lose business to competitors, which would reduce our profit. We face significant competition and a large part of our business is dependent upon obtaining work through a competitive bidding process. In our Water Infrastructure Division, we compete with many smaller firms on a local or regional level. There are few proprietary technologies or other significant factors which prevent other firms from entering these local or regional markets or from consolidating together into larger companies more comparable in size to our company. Our competitors for our bundled construction services are primarily local and national specialty general contractors. In our Mineral Exploration Division, we compete with a number of drilling companies, the largest being Boart Longyear Group, an Australian public company, and Major Drilling, a Canadian public company. Competition also places downward pressure on our contract prices and profit margins. Intense competition is expected to continue in these markets, and we face challenges in our ability to maintain growth rates. If we are unable to meet these competitive challenges, we could lose market share to our competitors and experience an overall reduction in our profit. Additional competition could reduce our profit. The cost of complying with complex governmental regulations applicable to our business, sanctions resulting from non-compliance or reduced demand resulting from increased regulations could increase our operating costs and reduce our profit. Our drilling and other construction services are subject to various licensing, permitting, approval and reporting requirements imposed by federal, state, local and foreign laws. Our operations are subject to inspection and regulation by various governmental agencies, including the Department of Transportation, OSHA and MSHA of the Department of Labor in the U.S., as well as their counterparts in foreign countries. A major risk inherent in drilling and other construction is the need to obtain permits from local authorities. Delays in obtaining permits, the failure to obtain a permit for a project or a permit with unreasonable conditions or costs could limit our ability to effectively provide our services. In addition, these regulations also affect our mining customers and may influence their determination to conduct mineral exploration and development. Future changes in these laws and regulations, domestically or in foreign countries, could cause our customers to incur additional expenses or result in significant restrictions to their operations and possible expansion plans, which could reduce our profit. Our water treatment business is impacted by legislation and municipal requirements that set forth discharge parameters, constrain water source availability and set quality and treatment standards. The success of our groundwater treatment services depends on our ability to comply with the stringent standards set forth by the regulations governing the industry and our ability to provide adequate design and construction solutions cost-effectively. Presently, the exploration, development and production of oil and natural gas is subject to various types of regulation by local, state, foreign and federal agencies, including laws relating to the environment and pollution. We incur certain capital costs to comply with such regulations and expect to continue to make capital expenditures to comply with these regulatory requirements. In addition, these requirements may prevent or delay the commencement or continuance of a given operation and have a substantial impact on the growth of our Energy Division. Legislation affecting the oil and natural gas industry is under constant review for amendment and expansion of scope and future changes to legislation may impose significant financial and operational burdens on our business. Also, numerous departments and agencies, both federal and state, are authorized by statute to issue and have issued rules and regulations binding on the industry and its individual members, some of which carry substantial penalties and other sanctions for failure to comply. Any increases in the regulatory burden on the industry created by new legislation would increase our cost of doing business and, consequently, lower our profitability. See Part I, Item 1—Business—Regulation in this Form 10-K for additional information. Our activities are subject to environmental regulation that could increase our operating costs or suspend our ability to operate our business. We are required to comply with foreign, federal, state and local laws and regulations regarding health and safety and the protection of the environment, including those governing the generation, storage, use, handling, transportation, discharge, disposal and clean-up of hazardous substances in the ordinary course of our operations. We are also required to obtain and comply with various permits under current environmental laws and regulations, and new laws and regulations may require us to obtain and comply with additional permits. We may be unable to obtain or comply with, and could be subject to revocation of, permits necessary to conduct our business. The costs of complying with environmental laws, regulations and permits may be substantial and any failure to comply could result in fines, penalties or other sanctions. Our operations are sometimes conducted in or near ecologically sensitive areas, such as wetlands, which are subject to special protective measures and which may expose us to additional operating costs and liabilities related to restricted operations, for accidental discharges of oil, natural gas, drilling fluids, contaminated water or other substances or for noncompliance with other aspects of applicable laws and regulations. Various foreign, federal, state and local environmental laws and regulations may impose liability on us with respect to conditions at our current or former facilities, sites at which we conduct or have conducted operations or activities or any third-party waste disposal site to which we send hazardous wastes. The costs of investigation or remediation at these sites may be substantial. Environmental laws are complex, change frequently and have tended to become more stringent over time. Compliance with, and liability under, current and future environmental laws, as well as more vigorous enforcement policies or discovery of previously unknown conditions requiring remediation, could increase our operating costs and reduce our revenue. See Part I, Item 1—Business—Regulation in this Form 10-K for additional information. 16 We may face unanticipated water and other waste disposal costs. We may be subject to regulation that restricts our ability to discharge water produced as part of our gas production operations. Productive zones frequently contain water that must be removed in order for the gas to produce, and our ability to remove and dispose of sufficient quantities of water from the various zones will determine whether we can produce gas in commercial quantities. The produced water must be transported from the well and injected into disposal wells. The availability of disposal wells with sufficient capacity to receive all of the water produced from our wells may affect our ability to produce our wells. Also, the cost to transport and dispose of that water, including the cost of complying with regulations concerning water disposal, may reduce our profitability. Where water produced from our projects fails to meet the quality requirements of applicable regulatory agencies, our wells produce water in excess of the applicable volumetric permit limits, the disposal wells fail to meet the requirements of all applicable regulatory agencies, or we are unable to secure access to disposal wells with sufficient capacity to accept all of the produced water, we may have to shut in wells, reduce drilling activities, or upgrade facilities for water handling or treatment. The costs to dispose of this produced water may increase if any of the following occur: ● we cannot obtain future permits from applicable regulatory agencies; ● water of lesser quality or requiring additional treatment is produced; ● our wells produce excess water; ● new laws and regulations require water to be disposed in a different manner; or ● costs to transport the produced water to the disposal wells increase. Our operations may impact the environment or cause exposure to hazardous substances, and our properties may have environmental contamination, which could result in material liabilities. Our operations are subject to various environmental laws and regulations, including those dealing with the handling and disposal of waste products, PCBs, fuel storage and air quality. Certain of our current and historical operations have used hazardous materials and, to the extent that such materials are not properly stored, contained or recycled, they could become hazardous waste. We may be subject to claims under various environmental laws and regulations federal and state statutes and/or common law doctrines for toxic torts and other damages, as well as for natural resource damages and the investigation and clean up of soil, surface water, groundwater, and other media under laws such as the Comprehensive Environmental Response, Compensation, and Liability Act. Such claims may arise, for example, out of current or former conditions at project sites, current or former properties owned or leased by us, and contaminated sites that have always been owned or operated by third parties. Liability may be imposed without regard to fault and may be strict, joint and several, such that we may be held responsible for more than our share of any contamination or other damages, or even for the entire share, and may be unable to obtain reimbursement from the parties causing the contamination. Our failure to comply with the regulations of the U.S. Occupational Safety and Health Administration, the U.S. Mine Safety and Health Administration, the U.S. Department of Transportation and other state and local agencies that oversee transportation and safety compliance could reduce our revenue, profitability and liquidity. The Occupational Safety and Health Act of 1970, as amended, (“OSHA”), the Mine Safety and Health Act of 1977(“MSHA”), and other comparable state and foreign laws establish certain employer responsibilities, including maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the applicable regulatory authorities and various recordkeeping, disclosure and procedural requirements. Various standards, including standards for notices of hazards and safety in excavation and demolition work may apply to our operations. We have incurred, and will continue to incur, capital and operating expenditures and other costs in the ordinary course of business in complying with OSHA, MSHAand other state, local and foreign laws and regulations, and could incur penalties and fines in the future, including in extreme cases, criminal sanctions. While we have invested, and will continue to invest, substantial resources in worker health and safety programs, the industries in which we operate involve a high degree of operational risk, and there can be no assurance that we will avoid significant liability exposure. Although we have taken what are believed to be appropriate precautions, we have suffered employee injuries and fatalities in the past and may suffer additional injuries or fatalities in the future. Serious accidents of this nature may subject us to substantial penalties, civil litigation or criminal prosecution. Personal injury claims for damages, including for bodily injury or loss of life, could result in substantial costs and liabilities, which could materially and adversely affect our financial condition, results of operations or cash flows. In addition, if our safety record were to substantially deteriorate, or if we suffered substantial penalties or criminal prosecution for violation of health and safety regulations, customers could cancel existing contracts and not award future business to us, which could materially adversely affect our liquidity, cash flows and results of operations. We have, from time to time, received notice from the U.S. Department of Transportation that our motor carrier operations will be monitored and that the failure to improve our safety performance could result in suspension or revocation of vehicle registration privileges. If we were not able to successfully resolve these issues, our ability to service our customers could be damaged, which could lead to a material adverse effect on our results of operations, cash flows and liquidity. 17 If our health insurance, liability insurance or workers’ compensation insurance is insufficient to cover losses resulting from claims or hazards, if we are unable to cover our deductible obligations or if we are unable to obtain insurance at reasonable rates, our operating costs could increase and our profit could decline. Although we maintain insurance protection that we consider economically prudent for major losses, we have high deductible amounts for each claim under our health insurance, workers’ compensation insurance and liability insurance. Our current individual claim deductible amount is $200,000 for health insurance, $1,000,000 for liability insurance and $1,000,000 for workers’ compensation. We cannot assure that we will have adequate funds to cover our deductible obligations or that our insurance will be sufficient or effective under all circumstances or against all claims or hazards to which we may be subject or that we will be able to continue to obtain such insurance protection. In addition, we may not be able to maintain insurance of the types or at levels we deem necessary or adequate or at rates we consider reasonable. A successful claim or damage resulting from a hazard for which we are not fully insured could increase our operating costs and reduce our profit. Our actual results could differ if the estimates and assumptions that we use to prepare our financial statements are inaccurate. To prepare financial statements in conformity with generally accepted accounting principles in the U.S., we are required to make estimates and assumptions, as of the date of the financial statements that affect the reported values of assets, liabilities, revenue, expenses and disclosures of contingent assets and liabilities. Areas in which we must make significant estimates include: ● contract costs and profit and application of percentage-of-completion accounting and revenue recognition of contract claims; ● recoverability of inventory and application of lower of cost or market accounting; ● provisions for uncollectible receivables and customer claims and recoveries of costs from subcontractors, vendors and others; ● provisions for income taxes and related valuation allowances; ● recoverability of goodwill; ● recoverability of other intangibles and related estimated lives; ● valuation of assets acquired and liabilities assumed in connection with business combinations; ● accruals for estimated liabilities; including litigation and insurance reserves; and ● calculation of estimated gas reserves. If these estimates are inaccurate, our actual results could differ. The cost of defending litigation or successful claims against us could reduce our profit or significantly limit our liquidity and impair our operations. We have been and from time to time may be named as a defendant in legal actions claiming damages in connection with drilling or other construction projects and other matters. These are typically actions that arise in the normal course of business, including employment-related claims and contractual disputes or claims for personal injury or property damage that occur in connection with drilling or construction site services. To the extent that the cost of defending litigation or successful claims against us are not covered by insurance, our profit could decline, our liquidity could be significantly reduced and our operations could be impaired. If we must write off intangible assets or long-lived assets, our earnings will be reduced. Because we have grown in part through acquisitions, goodwill and other acquired intangible assets represent a substantial portion of our assets. Goodwill was approximately $103.4million as of January31, 2011. If we make additional acquisitions, it is likely that we will record additional intangible assets on our books. We also have long-lived assets consisting of property and equipment and other identifiable intangible assets of $286.3 million as of January 31, 2011, that are reviewed for impairment annually or whenever events or circumstances indicate the carrying amount of an asset may not be recoverable. If a determination that an impairment in value of our unamortized intangible assets or long-lived assets occurs, such determination would require us to write off a portion of our assets, which would reduce our earnings. Difficulties integrating our acquisitions could lower our profit. We have made acquisitions to pursue market opportunities, increase our existing capabilities and expand into new areas of operation and plan to pursue additional acquisitions in the future. If we are unable to identify and complete such acquisitions, our growth strategy could be impaired. In addition, we may encounter difficulties integrating our acquisitions and in successfully managing the growth we expect from the acquisitions. Furthermore, expansion into new businesses may expose us to additional business risks that are different from those we have traditionally experienced. Because we may pursue acquisitions around the world and may actively pursue a number of opportunities simultaneously, we may encounter unforeseen expenses, complications and delays, including difficulties in employing sufficient staff and maintaining operational and management oversight. To the extent we encounter problems in identifying acquisition risks or integrating our acquisitions, our operations could be impaired as a result of business disruptions and lost management time, which could reduce our profit. 18 If we are unable to protect our intellectual property adequately, the value of our patents and trademarks and our ability to operate our business could be harmed. We rely on a combination of patents, trademarks, trade secrets and similar intellectual property rights to protect the proprietary technology and other intellectual property that are instrumental to our water infrastructure, mineral exploration and energy operations. We may not be able to protect our intellectual property adequately, and our use of this intellectual property could result in liability for patent or trademark infringement or unfair competition. Further, through acquisitions of third parties, we may acquire intellectual property that is subject to the same risks as the intellectual property we currently own. We may be required to institute litigation to enforce our patents, trademarks or other intellectual property rights, or to protect our trade secrets from time to time. Such litigation could result in substantial costs and diversion of resources and could reduce our profit or disrupt our business, regardless of whether we are able to successfully enforce our rights. We may be exposed to liabilities under the Foreign Corrupt Practices Act and any determination that the Company or any of its subsidiaries has violated the Foreign Corrupt Practices Act could have a material adverse effect on our business. We operate in a number of countries throughout the world, including countries known to have a reputation for corruption. We are committed to doing business in accordance with applicable anti-corruption laws and our code of business conduct and ethics. We are subject, however, to the risk that we, our affiliated entities or their respective officers, directors, employees and agents may take action determined to be in violation of such anti-corruption laws, including the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”). As discussed under Part I, Item 3—Legal Proceedings in this Form 10-K, we are conducting an internal investigation of certain transactions and payments in Africa that potentially implicate the FCPA, including the books and records provisions of the FCPA.In addition, we have informed the Securities and Exchange Commission and the Department of Justice of these matters and intend to fully cooperate with these agencies in their review. If violations of the FCPA occurred, the Company could be subject to fines, civil and criminal penalties, equitable remedies, including profit disgorgement, and injunctive relief. Civil penalties under the antibribery provisions of the FCPA could range up to $10,000 per violation, with a criminal fine up to the greater of $2 million per violation or twice the gross pecuniary gain to the Company or twice the gross pecuniary loss to others, if larger. Civil penalties under the accounting provisions of the FCPA can range up to $500,000 and a company that knowingly commits a violation can be fined up to $25 million. In addition, both the Securities and Exchange Commission and the Department of Justice could assert that conduct extending over a period of time may constitute multiple violations for purposes of assessing the penalty amounts. Often, dispositions for these types of matters result in modifications to business practices and compliance programs and possibly a monitor being appointed to review future business and practices with the goal of ensuring compliance with the FCPA. Further detecting, investigating, and resolving these matters is expensive and consumes significant time and attention of the Company's senior management. The Company could also face fines, sanctions and other penalties from authorities in the relevant foreign jurisdictions, including prohibition of the Company participating in or curtailment of business operations in those jurisdictions and the seizure of rigs or other assets. The Company's customers in those jurisdictions could seek to impose penalties or take other actions adverse to its interests. The Company could also face other third-party claims by directors, officers, employees, affiliates, advisors, attorneys, agents, stockholders, debt holders, or other interest holders or constituents of the Company. In addition, disclosure of the subject matter of the investigation could adversely affect the Company's reputation and its ability to obtain new business or retain existing business from its current clients and potential clients, to attract and retain employees and to access the capital markets. If it is determined that a violation of the FCPA has occurred, such violation may give rise to an event of default under the agreements governing our debt instruments. Risks Related To Our Common Stock The market price of our common stock could be lowered by future sales of our common stock. Sales by us or our stockholders of a substantial number of shares of our common stock in the public market, or the perception that these sales might occur, could cause the market price of our common stock to decline or could impair our ability to raise capital through a future sale of, or pay for acquisitions using, our equity securities. In addition to outstanding shares eligible for future sale, as of January31, 2011, 1,031,000 shares of our common stock were issuable, subject to vesting requirements, under currently outstanding stock options granted to officers, directors and employees and an additional 1,390,000 shares are available to be granted under our stock option and employee incentive plans. Future sales of these shares of our common stock could decrease our stock price. 19 Provisions in our organizational documents and Delaware law could prevent or frustrate attempts by stockholders to replace our current management or effect a change of control of our company. Our certificate of incorporation, bylaws and the Delaware General Corporation Law contain provisions that could make it more difficult for a third party to acquire us without consent of our board of directors. In addition, under our certificate of incorporation, our board of directors may issue shares of preferred stock and determine the terms of those shares of stock without any further action by our stockholders. Our issuance of preferred stock could make it more difficult for a third party to acquire a majority of our outstanding voting stock and thereby effect a change in the composition of our board of directors. Our certificate of incorporation also provides that our stockholders may not take action by written consent. Our bylaws require advance notice of stockholder proposals and nominations, and permit only our board of directors, or authorized committee designated by our board of directors, to call a special stockholder meeting. These provisions may have the effect of preventing or hindering attempts by our stockholders to replace our current management. In addition, Delaware law prohibits us from engaging in a business combination with any holder of 15% or more of our capital stock until the holder has held the stock for three years unless, among other possibilities, our board of directors approves the transaction. Our board may use this provision to prevent changes in our management. Also, under applicable Delaware law, our board of directors may adopt additional anti-takeover measures in the future. We have approved a stockholders’ rights agreement between us and National City Bank, as rights agent. Pursuant to this agreement, holders of our common stock are entitled to purchase one one-hundredth (1/100) of a share of Series A junior participating preferred stock at a price of $75 per one one-hundredth of a share of preferred stock upon certain events. The purchase price is subject to appropriate adjustment for stock splits and other similar events. Generally, in the event a person or entity acquires, or initiates a tender offer to acquire, at least 20% of our then outstanding common stock, the rights will become exercisable for common stock having a value equal to two times the purchase price of the right. The existence of the stockholders’ rights agreement may discourage, delay or prevent a third party from effecting a change of control or takeover of our company that our management and board of directors oppose. In addition, provisions of Delaware law may also discourage, delay or prevent a third party from acquiring or merging with us or obtaining control of our company. We are required to assess and report on our internal controls each year. Findings of inadequate internal controls could reduce investor confidence in the reliability of our financial information. As directed by the Sarbanes-Oxley Act, the SEC adopted rules requiring public companies, including us, to include a report of management on the company’s internal controls over financial reporting in their annual reports on Form10-K that contains an assessment by management of the effectiveness of our internal controls over financial reporting. In addition, the public accounting firm auditing our financial statements must report on the effectiveness of our internal controls over financial reporting. If we are unable to conclude that we have effective internal controls over financial reporting or, if our independent registered public accounting firm is unable to provide us with an unqualified report as to the effectiveness of our internal controls over financial reporting as of each fiscal year end, investors could lose confidence in the reliability of our financial statements, which could lower our stock price. We are restricted from paying dividends. We have not paid any cash dividends on our common stock since our initial public offering in 1992, and we do not anticipate paying any cash dividends in the foreseeable future. In addition, our current credit arrangements restrict our ability to pay cash dividends. Our share price could be volatile and could decline, resulting in a substantial or complete loss of your investment. Because the trading of our common stock is characterized by low trading volume, it could be difficult for you to sell the shares of our common stock that you may hold. The stock markets, including the NASDAQ Global Select Market, on which we list our common stock, have experienced significant price and volume fluctuations. As a result, the market price of our common stock could be similarly volatile, and you may experience a decrease in the value of the shares of our common stock that you may hold, including decreases unrelated to our operating performance or prospects. In addition, the trading of our common stock has historically been characterized by relatively low trading volume, and the volatility of our stock price could be exacerbated by such low trading volumes. The market price of our common stock could be subject to significant fluctuations in response to various factors or events, including among other things: ● our operating performance and the performance of other similar companies; ● actual or anticipated differences in our operating results; ● changes in our revenue or earnings estimates or recommendations by securities analysts; ● publication of research reports about us or our industry by securities analysts; ● additions and departures of key personnel; ● strategic decisions by us or our competitors, such as acquisitions, divestments, spin-offs, joint ventures, strategic investments or changes in business strategy; ● the passage of legislation or other regulatory developments that adversely affect us or our industry; ● speculation in the press or investment community; ● actions by institutional stockholders; 20 ● changes in accounting principles; ● terrorist acts; and ● general market conditions, including factors unrelated to our performance. These factors may lower the trading price of our common stock, regardless of our actual operating performance, and could prevent you from selling your common stock at or above the price that you paid for the common stock. In addition, the stock markets, from time to time, experience extreme price and volume fluctuations that may be unrelated or disproportionate to the operating performance of companies. These broad fluctuations may lower the market price of our common stock. Item 1B. Unresolved Staff Comments We have no unresolved comments from the Securities and Exchange Commission staff. Item 2. Properties and Equipment Our corporate headquarters are located in Mission Woods, Kansas (a suburb of Kansas City, Missouri), in approximately 46,000 square feet of office space leased by the Company pursuant to a written lease agreement which expires December 31, 2013. As of January 31, 2011, we (excluding foreign affiliates) owned or leased approximately 800 drill and well service rigs throughout the world, a substantial majority of which were located in the United States. This number includes rigs used primarily in each of our service lines as well as multi-purpose rigs. In addition, as of January 31, 2011, our foreign affiliates owned or leased approximately 250 drill rigs. Our unconventional gas projects consist of working interests in developed and undeveloped properties primarily located in the Cherokee Basin in the Midwestern U.S. We also own the gas transportation facilities and equipment that transport the gas produced from our wells. Natural Gas Reserves The estimation of natural gas reserves is complex and requires significant judgment in the evaluation of geological, engineering and economic data. There are numerous uncertainties inherent in estimating quantities of proved reserves and in projecting future rates of production and timing of development expenditures, including many factors beyond our control. Reserve engineering is a subjective process and the accuracy of any reserve estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. The reserve estimates may change substantially over time as a result of additional development activities, market price, production history and the viability of production under different economic conditions. Accordingly, significant changes in estimates of existing reserves could occur, and the reserve estimates are often different from the actual quantities of natural gas that are ultimately recovered. Our reserve and standardized measure estimates are based on independent engineering evaluations prepared by Cawley, Gillespie & Associates, Inc. (CGA). A copy of the report issued by CGA is filed with this Form 10-K as exhibit 99(1). The qualifications of the person at CGA primarily responsible for overseeing his firm’s preparation of our reserve estimates is set forth below. ● Over 20 years of experience in petroleum engineering, including reserve and economics evaluations, reservoir simulations and coalbed methane studies. ● Registered professional engineer in Texas. ● Member in good standing of the Society of Petroleum Engineers. We maintain internal controls such as the following to oversee the reserve estimation process. ● No employee’s compensation is based on the amount of reserves determined. ● Written internal policies to oversee preparation of reserves and to validate the data underlying the determinations. ● Compliance with our internal policies is subject to testing at least annually by personnel independent of the engineering department. Our Manager of Engineering is the technical person primarily responsible for overseeing the preparation of the reserve estimates.His qualifications include: ● 40 years of practical experience in petroleum engineering with 24 years of this experience being in the valuation of reserves. ● Licensed professional engineer in the State of Kansas. ● Bachelor of Science degree in engineering. ● Member in good standing of the Society of Petroleum Engineers. Our proved reserves and cash flow estimates as of January31, 2011 and 2010, are presented in the following table. These estimates correspond with the methods used in developing the Supplemental Information on Oil and Gas Producing Activities accompanying the Consolidated Financial Statements in Item 8. Also presented below is the present value of estimated future net cash flows discounted at 10% on a pre-tax basis (pre-tax PV10). We believe the pre-tax PV10 is a useful measure in addition to the after-tax standardized measure. The pre-tax PV10 assists in both the determination of futures cash flows of the current reserves as well as in making relative value comparisons among peer companies. 21 (dollars in thousands) Proved developed (MMcf) Proved undeveloped (MMcf) - - Total proved reserves (MMcf)(1) Discounted future net cash flow before income taxes (pretax PV10) $ $ Discounted estimated future income taxes ) Standardized measure of discounted future net cash flows $ $ (1)Proved developed reserves in fiscal 2011 included 587 gas equivalents of oil (MMcfe) The standardized measure of discounted cash flow is the present value of estimated future net revenue to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the SEC, less future development, production and income tax expenses, and discounted at 10% per annum to reflect the timing of future net revenue. The price used in determining future net revenue was the unweighted arithmetic average of the first-day-of-the-month spot price for each month within the 12-month period to the end of the reporting period. The future net revenue also incorporates the effect of contractual arrangements such as fixed-price physical delivery forward sales contracts. The prices used in our determinations at January31, 2011 and 2010, were $3.94 and $3.24 per Mcf, respectively. The standardized measure shown should not be construed as the current market value of the reserves. The 10% discount factor used to calculate present value, which is required by accounting pronouncements, is not intended to reflect current market conditions. The present value, no matter what discount rate is used, is materially affected by assumptions as to timing of future production, which may prove to be inaccurate. During 2011, we filed estimates of our natural gas and oil reserves for the year 2010 with the Energy Information Administration of the U. S. Department of Energy on Form EIA-23L. The data on Form EIA-23L was presented on a different basis, and included 100% of the natural gas and oil volumes from our operated properties only, regardless of our net interest. The difference between the natural gas and oil reserves reported on Form EIA-23L and those reported in this report exceeds 5%. Productive Wells and Acreage As of January 31, 2011, we had 643 gross producing wells and 642 net producing wells. For the years ended January 31, 2011, 2010 and 2009, we produced 4,455 MMcf, 4,618 MMcf, and 5,132 MMcf of gas, respectively. The gross and net acreage on leases expiring in each of the following five fiscal years and thereafter are as follows: Year Gross Acres Net Acres - - Thereafter Gross and net developed and undeveloped acreage as of the end of our last two fiscal years were as follows: Fiscal Years Ended January 31, Gross developed Net developed Gross undeveloped Net undeveloped Drilling Activity As of January31, 2011, we had 11 gross and net wells awaiting completion. The table below sets forth the number of wells completed at any time during the period, regardless of when drilling was initiated. Most of the wells expected to be drilled in the next year will be of the development category, in the vicinity of our existing or planned construction pipeline network or to maintain existing commitments under leases we will continue to hold. Our drilling, abandonment, and acquisition activities for the periods indicated are shown below: 22 Fiscal Years Ended January 31, Gross Net Gross Net Gross Net Exploratory wells: Capable of production - Dry - Development wells: Capable of production 56 56 5 5 Dry - Wells abandoned - Acquired wells - Net increase in capable wells 56 56 5 5 Delivery Commitments The Company, through its gas pipeline operations, sells its gas production primarily to gas marketing firms at either the spot market or under physical delivery forward sales contracts. As of January 31, 2011, the Company did not have any forward sales contracts. The Company expects current production will be sufficient to meet the requirements under any future forward sales contracts. See “Item 7A. Quantitative and Qualitative Disclosures About Market Risk” for further discussion of the contracts. Item 3.Legal Proceedings As previously reported, in connection with the Company updating its Foreign Corrupt Practices Act ("FCPA") policy, questions were raised internally in late September 2010 about, among other things, the legality of certain payments by the Company to agents and other third parties interacting with government officials in certain countries in Africa.The Audit Committee of the Board of Directors engaged outside counsel to conduct an internal investigation to review these and other payments with assistance from an outside accounting firm. The internal investigation, which is continuing, has found documents and information suggesting that improper payments, which may violate the FCPA and other local laws, were made over a considerable period of time, by or on behalf of, certain foreign subsidiaries of the Company to agents and other third parties interacting with government officials in certain countries in Africa relating to the payment of taxes and the importing of equipment. The Company contacted the Securities and Exchange Commission ("SEC") and the U.S. Department of Justice ("DOJ") to voluntarily inform them of this matter and is fully cooperating with these governmental authorities as the investigation continues and as they review the matter. At this stage of the internal investigation, the Company is unable to predict any potential remedies or actions these agencies may pursue. If violations of the FCPA or other local laws occurred, the Company could be subject to fines, civil and criminal penalties, equitable remedies, including profit disgorgement, and injunctive relief. Often, dispositions for these types of matters result in modifications to business practices and compliance programs and possibly a monitor being appointed to review future business and practices with the goal of ensuring compliance with the FCPA and other applicable laws. In addition, disclosure of the subject matter of the investigation could adversely affect the Company's reputation and its ability to obtain new business or retain existing business from its current clients and potential clients, to attract and retain employees and to access the capital markets. If it is determined that a violation of the FCPA has occurred, such violation may give rise to an event of default under the agreements governing our debt instruments. Additional potential FCPA violations or violations of other laws or regulations may be uncovered through the investigation.See Part I, Items 1A (Risk Factors) in this Form 10-K for additional information. The Company is involved in litigation incidental to its business, the disposition of which is not expected to have a material effect on the Company’s financial position or results of operations. It is possible, however, that future results of operations for any particular quarterly or annual period could be materially affected by changes in the Company’s assumptions related to these proceedings.In accordance with U.S. GAAP, we record a liability when it is both probable that a liability has been incurred and the amount of the loss can be reasonably estimated. These provisions are reviewed at least quarterly and adjusted to reflect the impacts of negotiations, settlements, rulings, advice of legal counsel, and other information and events pertaining to a particular case. To the extent additional information arises or the Company’s strategies change, it is possible that the Company’s estimate of its probable liability in these matters may change. Item 4. Reserved 23 Item 4A. Executive Officers of the Registrant Executive officers of the Company are appointed by the Board of Directors or the President for such terms as shall be determined from time to time by the Board or the President, and serve until their respective successors are selected and qualified or until their respective earlier death, retirement, resignation or removal. Set forth below are the name, age and position of each executive officer of the Company. Name Age Position Andrew B. Schmitt 62 President, Chief Executive Officer and Director Jeffrey J. Reynolds 44 Executive Vice President, Chief Operating Officer and Director Jerry W. Fanska 62 Senior Vice President - Finance and Treasurer Steven F. Crooke 54 Senior Vice President, General Counsel and Secretary Eric R. Despain 62 Division President - Mineral Exploration Gregory F. Aluce 55 Division President - Water Technologies Mark J. Accetturo 58 Division President - Reynolds, Inc. Larry Purlee 63 Division President - Reynolds Inliner, LLC Phillip S. Winner 54 Division President - Layne Energy, Inc. David D. Singleton 51 Division President - Water Resources Pier L. Iovino 65 Division President - Geoconstruction The business experience of each of the executive officers of the Company is as follows: Andrew B. Schmitt has served as President and Chief Executive Officer since October 1993. For approximately two years prior to joining the Company, Mr. Schmitt managed two privately-owned hydrostatic pump and motor manufacturing companies and an oil and gas service company. He served as President of the Tri-State Oil Tools Division of Baker Hughes Incorporated from February 1988 to October 1991. Jeffrey J. Reynolds became a director and Senior Vice President of the Company on September 28, 2005, in connection with the acquisition of Reynolds, Inc. by Layne Christensen Company.Mr. Reynolds served as the President of Reynolds, Inc., a company which provides products and services to the water and wastewater industries, from 2001 until February of 2010.On March 30, 2006, Mr. Reynolds was promoted to Executive Vice President of the Company overseeing the Water Infrastructure Division and on February 1, 2010, Mr. Reynolds was promoted to Executive Vice President of Operations for the Company overseeing all of the Company’s operating divisions.On February 1, 2011, Mr. Reynolds’ title was changed to Executive Vice President and Chief Operating Officer, but his duties remained the same. Jerry W. Fanska has served as Vice President Finance and Treasurer since April 1994. Prior to joining Layne Christensen, Mr. Fanska served as corporate controller of The Marley Company since October 1992 and as its Internal Audit Manager since April 1984. On February 1, 2006, Mr. Fanska was promoted to Senior Vice President Finance and Treasurer. Steven F. Crooke has served as Vice President, Secretary and General Counsel since May 2001. For the period of June 2000 through April 2001, Mr. Crooke served as Corporate Legal Affairs Manager of Huhtamaki Van Leer. Prior to that, he served as Assistant General Counsel of the Company from 1995 to May 2000. On February 1, 2006, Mr. Crooke was promoted to Senior Vice President, Secretary and General Counsel. Eric R. Despain has served as Senior Vice President since February 1996. Since September 1, 2001, Mr. Despain has also served as President of the Company’s Mineral Exploration Division and is responsible for the Company’s mineral exploration operations. Prior to joining the Company in December 1995, Mr. Despain was President, Chief Executive Officer and a member of the Board of Directors of Christensen Boyles Corporation since 1986. Gregory F. Aluce has served as President of the Water Technologies Division of the Company since May of 2010.The Water Technologies Division provides water treatment equipment engineering services and systems for the treatment of regulated and “nuisance” contaminants.Mr. Aluce also served as the President of the Company’s Water Resources Division from September 1, 2001 until May of 2010.Mr. Aluce has over 31 years of experience in various areas of the Company’s operations. Mark J. Accetturo became the President of Reynolds, Inc., a wholly-owned subsidiary of the Company which provides products and services to the water and wastewater industries, on February 1, 2010.Mr. Accetturo served as Executive Vice President of Operations of Reynolds, Inc. from 1989 until February 1, 2010.Mr. Accetturo has over 40 years of experience in the water and wastewater industry. Larry Purlee became the President of Reynolds Inliner, LLC, a wholly-owned subsidiary of the Company which provides wastewater pipeline and structure rehabilitation services, on February 1, 2010.Mr. Purlee served as Executive Vice President of Reynolds Inliner, LLC from the early 1990suntil February 1, 2010.Mr. Purlee has over 40 years of experience in the wastewater pipeline rehabilitation industry. Philip S. Winner has served as the President of Layne Energy, Inc., a wholly-owned subsidiary of the Company which is involved in the exploration, acquisition, development, and production of both oil and natural gas, since November of 2008.Prior to joining the Company, Mr. Winner served as Vice President of HS Resources, Inc., where he managed a portfolio of exploration and development assets in the Rocky Mountain region.Mr. Winner has nearly 25 years of experience in the oil and gas industry. 24 David D. Singleton has served as the President of the Water Resources Division of the Company since May of 2010 and is responsible for the Company’s groundwater supply, well and pump rehabilitation, and specialty drilling services.Mr. Singleton also served as Vice President of the Water Resources Division of the Company from October of 2004 to May of 2010.Mr. Singleton has over 29 years of experience in various areas of the Company’s operations. Pier L. Iovino has served as the President of the Geoconstruction Division of the Company since 2000.The Geoconstruction Division provides specialized geotechnical services to the heavy civil, industrial, and commercial construction markets that are focused primarily on soil stabilization and subterranean structural support.Mr. Iovino became a Vice President of the Company responsible for the Geoconstruction Division upon the Company’s acquisition of Fonditek International, Inc. in October of 1995.Prior to the acquisition, Mr. Iovino had served as the President of Fonditek International, Inc. since 1993.Mr. Iovino has over 38 years of experience in the geoconstruction industry. PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol LAYN. In the year ended January 31, 2011, the Company purchased and subsequently cancelled 5,441 shares of stock related to settlement of withholding obligations. The following table sets forth the range of high and low sales prices of the Company’s stock by quarter for fiscal 2011 and 2010, as reported by the NASDAQ Global Select Market. Fiscal Year 2011 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal Year 2010 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter At April 4, 2011, there were 94 owners of record of the Company’s common stock. The Company has not paid any cash dividends on its common stock. Moreover, the Board of Directors of the Company does not anticipate paying any cash dividends in the foreseeable future. The Company’s future dividend policy will depend on a number of factors including future earnings, capital requirements, financial condition and prospects of the Company and such other factors as the Board of Directors may deem relevant, as well as restrictions under the credit agreement between the Company and JP Morgan Chase Bank N.A.,as administrative agent for a group of banks, the master shelf agreement between the Company and Prudential Investment Management, Inc., The Prudential Insurance Company of America, Pruco Life Insurance Company and Security Life of Denver Insurance Company, and other restrictions which may exist under other credit arrangements existing from time to time. The credit agreement and the master shelf agreement limit the cash dividends payable by the Company. See Note 2 of the Notes to Consolidated Financial Statements for discussion of common stock issued by the Company during the last three years in connection with acquisitions. All such stock was unregistered. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides information as of January 31, 2011, with respect to shares of the Company’s common stock that have been authorized for issuance under the existing equity compensation plans, including the Company’s 2006 Equity Plan and 2002 Option Plan. The table does not include information with respect to shares subject to outstanding options granted under equity compensation plans that are no longer in effect. Footnote 3 to the table sets forth the total number of shares of the Company’s common stock issuable upon the exercise of options under expired plans as of January 31, 2011, and the weighted average exercise price of those options. No additional options may be granted under such plans. 25 Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - N/A Total Shares issuable pursuant to outstanding options under the 2006 Equity Plan and the 2002 Option Plan. All shares listed are issuable pursuant to future awards under the 2006 Equity Plan. The table does not include information for equity compensation plans that have expired. The Company's 1992 Option Plan expired in May 2002. Asof January 31, 2011, no shares of Company common stock were issuable upon the exercise of outstanding options under the expired 1992 Option Plan. No additional options may be granted under the 1992 Option Plan. The Company's 1996 Option Plan expired in May 2006. As of January 31, 2011, a total of 75,057 shares of Company common stock were issuable upon the exercise of outstanding options under the expired 1996 Option Plan. The weighted average exercise price of those options is $23.75 per share. No additional options may be granted under the 1996 Option Plan. Item 6. Selected Financial Data The following selected historical financial information as of and for each of the five fiscal years ended January 31, 2011, has been derived from the Company’s audited Consolidated Financial Statements. The Company completed various acquisitions in each of the fiscal years, which are more fully described in Note 2 of the Notes to Consolidated Financial Statements or in previously filed Forms 10-K. The acquisitions have been accounted for under the purchase method of accounting and, accordingly, the Company’s consolidated results include the effects of the acquisitions from the date of each acquisition. The information below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under Item 7 and the Consolidated Financial Statements and Notes thereto included elsewhere in this Form 10-K. 26 As of and Years Ended January 31, Income Statement Data (in thousands, except per share data): Revenues $ Cost of revenues (exclusive of depreciation, depletion, amortization and impairment shown below) Selling, general and administrative expenses ) Depreciation, depletion and amortization ) Impairment of oil and gas properties - ) ) - - Litigation settlement gains - - - Equity in earnings of affiliates Interest expense ) Other income, net Income from continuing operations before income taxes Income tax expense ) Net income Net (income) loss attributable to noncontrolling interest ) - - Net income attributable to Layne Christensen Company $ Earnings per share information attributable to Layne Christensen shareholders: Basic income per share $ Diluted income per share $ Balance Sheet Data (in thousands): Working capital, including current maturities of debt $ Total assets Total long-term debt, excluding current maturities - Total Layne Christensen Company stockholders' equity Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of financial condition and results of operations should be read in conjunction with the Company’s Consolidated Financial Statements and Notes thereto under Item 8. Cautionary Language Regarding Forward-Looking Statements This Form 10-K may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Exchange Act of 1934. Such statements may include, but are not limited to, statements of plans and objectives, statements of future economic performance and statements of assumptions underlying such statements, and statements of management’s intentions, hopes, beliefs, expectations or predictions of the future. Forward-looking statements can often be identified by the use of forward-looking terminology, such as “should,” “intended,” “continue,” “believe,” “may,” “hope,” “anticipate,” “goal,” “forecast,” “plan,” “estimate” and similar words or phrases. Such statements are based on current expectations and are subject to certain risks, uncertainties and assumptions, including but not limited to: the outcome of the ongoing internal investigation into, among other things, the legality, under the FCPA and local laws, of certain payments to agents and other third parties interacting withgovernment officials in certain countries in Africa relating to the payment of taxes and the importing of equipment (including any government enforcement action which could arise out of the matters under review or that the matters under review may have resulted in a higher dollar amount of payments or may have a greater financial or business impact than management currently anticipates), prevailing prices for various commodities, unanticipated slowdowns in the Company’s major markets, the availability of credit, the risks and uncertainties normally incident to the construction industry and exploration for and development and production of oil and gas, the impact of competition, the effectiveness of operational changes expected to increase efficiency and productivity, worldwide economic and political conditions and foreign currency fluctuations that may affect worldwide results of operations. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially and adversely from those anticipated, estimated or projected. These forward-looking statements are made as of the date of this filing, and the Company assumes no obligation to update such forward-looking statements or to update the reasons why actual results could differ materially from those anticipated in such forward-looking statements. 27 Overview The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader understand Layne Christensen Company, our operations and our present business environment.MD&A is provided as a supplement to — and should be read in connection with — our Consolidated Financial Statements and the accompanying notes thereto contained in Item 8 of this report. MD&A includes the following sections: ● Our Business — a general description of our business and key 2011 events. ● Consolidated Review of Operations — an analysis of our consolidated results of operations for the three years presented in our Consolidated Financial Statements. ● Operating Segment Review of Operations — an analysis of our results of operations for the three years presented in our Consolidated Financial Statements for our three operating segments:Water Infrastructure, Mineral Exploration and Energy. ● Liquidity and Capital Resources — an analysis of cash flows, aggregate financial commitments and certain financial condition ratios. ● Critical Accounting Policies — a discussion of our critical accounting policies that involve a higher degree of judgment or complexity.This section also includes the impact of new accounting standards. Our Business The Company is a multinational company that provides drilling and construction services and related products in two principal markets: water infrastructure and mineral exploration, as well as operates as a producer of oil and unconventional natural gas for the energy market. We operate throughout North America, as well as in Africa, Australia, Brazil and Italy. We also operate through our affiliates in South America. Layne Christensen’s customers include municipalities, investor-owned water utilities, industrial companies, global mining companies, consulting engineering firms, heavy civil construction contractors, oil and gas companies and agribusiness. Management defines the Company’s operational organizational structure into discrete divisions based on its primary product lines. Each division comprises a combination of individual district offices, which primarily offer similar types of services and serve similar types of markets. Although individual offices within a division may periodically perform services normally provided by another division, the results of those services are recorded in the office’s own division. For example, if a Mineral Exploration division office performed water well drilling services, the revenues would be recorded in the Mineral Exploration Division rather than the Water Infrastructure Division. The Company’s reporting segments are defined as follows: Water Infrastructure Division This division provides a full line of water and wastewater related services and products including soil stabilization, hydrological studies, well design, drilling and well development, pump installation, sewer rehabilitation, pipeline construction and well rehabilitation. The division’s offerings include the design and construction of treatment facilities and the provision of filter media and membranes to treat volatile organics and other contaminants such as nitrates, iron, manganese, arsenic, radium and radon in groundwater. The division also offers environmental drilling services to assess and monitor groundwater contaminants. Through internal growth and acquisitions, the division has continued to expand its capabilities in the areas of the design and build of water and wastewater treatment plants, water treatment product research and development, sewer rehabilitation, water and wastewater transmission lines and soil stabilization. The division’s operations rely heavily on the municipal sector as approximately 75% of the division’s fiscal 2011 revenues were derived from the municipal market. The municipal sector can be adversely impacted by economic slowdowns. Reduced tax revenues can limit spending and new development by local municipalities. Generally, spending levels in the municipal sector lag an economic recession or recovery. Mineral Exploration Division This division provides a complete range of drilling services for the mineral exploration industry. Its aboveground and underground drilling activities include all phases of core drilling, diamond, reverse circulation, dual tube, hammer and rotary air-blast methods. Demand for the Company’s mineral exploration drilling services depends upon the level of mineral exploration and development activities conducted by mining companies, particularly with respect to gold and copper. Mineral exploration is highly speculative and is influenced by a variety of factors, including the prevailing prices for various metals that often fluctuate widely and the availability of credit for mining companies. The division relies heavily on mining activity in Africa where approximately 31% of total division revenues were generated for fiscal 2011. The Company believes this concentration of risk is mitigated by working for larger international mining companies and the establishment of permanent operating facilities in Africa. Operating difficulties, including but not limited to, political instability, workforce instability, harsh environment, disease and remote locations, all create natural barriers to entry in this market by competitors. The Company believes it has positioned itself as a market leader in Africa and has established the infrastructure to operate effectively. Energy Division This division focuses on the exploration and production of unconventional gas and, to a lesser extent, oil properties. This division has primarily been concentrated on projects in the mid-continent region of the United States. 28 The expansion of the Company’s Energy Division is contingent upon significant cash investments to develop the Company’s unproved acreage. The Company expects to spend approximately $5,000,000 in development activities in fiscal 2012. The production curve for a typical unconventional gas well in the Company’s operating market is generally 10-15 years. Accordingly, the Company expects to earn a return on its investment through proceeds from gas production over an extended period. However, future revenues and profits will be dependent upon a number of factors including consumption levels for natural gas, commodity prices, the economic feasibility of gas exploration and production and the discovery rate of new gas reserves. The Company has 642 net producing wells on-line as of January31, 2011. Other Other includes small service companies and any other specialty operations not included in one of the other divisions. Key 2011 Events We have completed three acquisitions during fiscal 2011, Bencor Corporation of America – Foundation Specialist (“Bencor”) in the third quarter and Diberil Sociedad Anónima (“Diberil”) and Intevras Technologies, LLC (“Intevras”) in the second quarter.All of these acquisitions have occurred in our Water Infrastructure Division.Bencor is a foundation construction and underground engineering company operating in the U.S., and was purchased to complement and expand our geoconstruction capabilities.We acquired a 50% interest in Diberil, a specialty foundation and marine geotechnical provider operating in Brazil and Uruguay. This investment was made to expand our soil stabilization service capabilities into these geographic markets. Intevras is a Texas based water treatment operation focusing on the treatment and handling of industrial wastewater which will expand our offerings in the industrial water markets. In a joint drilling operation with our affiliates in Chile, our personnel and equipment succeeded in reaching 33 trapped miners at the San Jose mine in Chile.The rescue efforts were completed two months ahead of original estimates. We experienced continued improvements in the minerals exploration markets served by our wholly owned operations and our affiliates. Revenues have increased 69.2% for the year and pre-tax earnings have improved 213.5%. The Company’s water supply contract in Afghanistan continued during the year.For the year we have recognized revenue of $20.3 million from that contract. We have recently been informed that the drilling program will be curtailed, and expect our involvement to wind down over the course of the first quarter of fiscal 2012. The majority of the Company’s forward sales contracts in its Energy Division expired in March 2010, and as a result of unfavorable natural gas pricing have not been renewed.Revenues in this division have accordingly dropped 43.9% for the year. Impact of New Federal Legislation In the first quarter of fiscal 2011, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act were signed into law. Because the Company generally does not offer post-employment healthcare benefits, the Company was not required to recognize a significant charge associated with the change in tax treatment of Medicare PartD benefits. Internal Investigation See Part I, Items 3 (Legal Proceedings) and 1A (Risk Factors) in this Form 10-K for additional information regarding our internal investigation of compliance with the FCPA. Consolidated Review of Operations The following table, which is derived from the Company’s Selected Financial Data included in Item 6, presents, for the periods indicated, the percentage relationship which certain items reflected in the Company’s Statements of Income bear to revenues and the percentage increase or decrease in the dollar amount of such items period-to-period. 29 Period-to-Period Fiscal Years Ended January 31, Change Revenues: vs. 2010 vs. 2009 Water Infrastructure 76.9 % 80.6 % 76.1 % 12.9 % ) % Mineral Exploration ) Energy ) ) Other ) Total net revenues 100.0 % 100.0 % 100.0 % ) Cost of revenues ) % ) % ) % ) Selling, general and administrative expenses ) Depreciation, depletion and amortization ) Impairment of oil and gas properties - ) Litigation settlement gains - ) Equity in earning of affiliates ) Interest expense ) Other income, net - * Income before income taxes ) Income tax expense ) Net income ) Net (income) loss attributable to noncontrolling interests ) - - * * Net income attributable to Layne Christensen Company 2.9 % 0.2 % 2.6 % 2,097.1 % ) % * not meaningful Revenues, equity in earnings of affiliates and income before income taxes pertaining to the Company’s operating segments are presented below. Unallocated corporate expenses primarily consist of general and administrative functions performed on a company-wide basis and benefiting all operating segments. These costs include accounting, financial reporting, internal audit, safety, treasury, corporate and securities law, tax compliance, certain executive management (chief executive officer, chief operating officer, chief financial officer and general counsel) and board of directors. Fiscal Years Ended January 31, (in thousands) Revenues Water Infrastructure $ $ $ Mineral Exploration Energy Other Total revenues $ $ $ Equity in earnings of affiliates Water Infrastructure $ $
